 

Exhibit 10.1

 





Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Exclusive Channel Collaboration Agreement

 

This Exclusive Channel Collaboration Agreement (the “Agreement”) is made and
entered into effective as of August 10, 2015 (the “Effective Date”) by and
between Intrexon Corporation, a Virginia corporation with offices at 20374
Seneca Meadows Parkway, Germantown, MD 20876 (“Intrexon”), and Synthetic
Biologics, Inc., a Nevada corporation having its principal place of business at
617 Detroit Street, Suite 100, Ann Arbor, MI 48104 (“Synthetic”). Intrexon and
Synthetic may be referred to herein individually as a “Party”, and collectively
as the “Parties.”

 

Recitals

 

Whereas, Intrexon has expertise in and owns or controls proprietary technology
relating to the identification, design and production of genetically modified
cells and DNA vectors, and the control of peptide expression; and

 

Whereas, Synthetic now desires to become Intrexon’s exclusive channel
collaborator in the Field with respect to such technology for the purpose of
developing and Commercializing Collaboration Products, and Intrexon is willing
to appoint Synthetic as an exclusive channel collaborator in the Field under the
terms and conditions of this Agreement.

 

Now Therefore, in consideration of the foregoing and the covenants and promises
contained herein, the Parties agree as follows:

 

ARTICLE 1

Definitions

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

1.1           “Affiliate” means, with respect to a particular Party, any other
person or entity that directly or indirectly controls, is controlled by, or is
in common control with such Party. As used in this Section 1.1, the term
“controls” (with correlative meanings for the terms “controlled by” and “under
common control with”) means the ownership, directly or indirectly, of fifty
percent (50%) or more of the voting securities or other ownership interest of an
entity, or the possession, directly or indirectly, of the power to direct the
management or policies of an entity, whether through the ownership of voting
securities, by contract, or otherwise. Notwithstanding the foregoing, (i) Third
Security shall be deemed not to be an Affiliate of Intrexon, (ii) neither Party
shall be deemed to be an Affiliate of one another, and (iii) any other person,
corporation, partnership, or other entity that would be an Affiliate of Intrexon
solely because it and Intrexon are under common control by Third Security or
Randal J. Kirk shall not be deemed to be an Affiliate of Intrexon.

 

1.2           “Applicable Laws” has the meaning set forth in Section
8.2(d)(xii).

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

1.3           “Approval-Europe Milestone Event” means the first to occur of (i)
the first Commercial Sale of a Collaboration Product in a nation subject to the
authority of the European Medicines Agency, or (ii) the approval of a Marketing
Authorization Application for a Collaboration Product by the European Medicines
Agency.

 

1.4           “Approval-US Milestone Event” means the first to occur of (i) the
first Commercial Sale of a Collaboration Product anywhere in the United States
of America, (ii) the approval of a New Drug Application and/or Biologics License
Application for a Collaboration Product by the FDA in the United States.

 

1.5           “Authorizations” has the meaning set forth in Section 8.2(d)(xii).

 

1.6           “CC” has the meaning set forth in Section 2.2(b).

 

1.7           “Channel-Related Program IP” has the meaning set forth in Section
6.1(c).

 

1.8           “Claims” has the meaning set forth in Section 9.1.

 

1.9           “Clinical Milestone Event” means the first dosing of a patient by
or on behalf of Synthetic, or an Affiliate or permitted sublicensee of
Synthetic, in a “phase I” clinical trial (as such is defined by relevant FDA
guidelines) for a given Collaboration Product, irrespective of whether such
occurs in the United States of America under the jurisdiction of the FDA or
occurs elsewhere (including under the jurisdiction of a foreign regulatory
agency).

 

1.10         “CMCC” has the meaning set forth in Section 2.2(b).

 

1.11         “Collaboration Product” means any product in the Field that is
created, produced, or developed, in whole or in part by or on behalf of
Synthetic during the Term through the use or practice of Intrexon Channel
Technology, Intrexon IP, or the Intrexon Materials that are licensed or provided
to Synthetic pursuant to this Agreement.

 

1.12         “Committees” has the meaning set forth in Section 2.2(a).

 

1.13         “Commercialize” or “Commercialization” (including derivative forms,
such as “Commercializing”) means any activities directed to the marketing
(including detailing to medical professions in efforts to increase prescribing
preferences), manufacturing, promoting, distributing, importing for sale,
offering to sell and/or selling of products in the Field, such as Collaboration
Products.

 

1.14         “Commercialization Milestone Events” means the Clinical Milestone
Event, the Approval-US Milestone Event, and the Approval-Europe Milestone Event.

 

1.15         “Commercial Sale” means for a given product and country in the
Territory, the sale for value of that product by a Party (or, as the case may
be, by an Affiliate or permitted sublicensee of a Party), to a Third Party after
regulatory approval (and any pricing or reimbursement approvals, if necessary)
has been obtained for such product in such country.

 

 2 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

1.16         “Company Sale” means the sale of Synthetic, whether in a single
transaction or in a series of related transactions that are consummated
contemporaneously (or consummated pursuant to contemporaneous agreements), to
one or more Third Parties on an arm’s length basis, pursuant to which such Third
Party or Third Parties acquires (i) (whether by merger, consolidation, sale or
transfer of capital stock, recapitalization, or otherwise) more than fifty
percent (50%) of Synthetic’s common stock or (ii) all or substantially all of
the assets of Synthetic determined on a consolidated basis.

 

1.17         “Complementary In-Licensed Third Party IP” has the meaning set
forth in Section 3.9(a).

 

1.18         “Confidential Information” means each Party’s confidential
Information, inventions, non-public know-how or non-public data disclosed
pursuant to this Agreement or any other confidentiality agreement between the
Parties and shall include, without limitation, manufacturing, technical,
marketing, financial, personnel and other business information and plans,
whether in oral, written, graphic or electronic form.

 

1.19         “Control” means, with respect to any Information, Patent or other
intellectual property right, that a Party owns or has a license from a Third
Party to such right and has the ability to grant a license or sublicense as
provided for in this Agreement under such right without violating the terms of
any agreement or other arrangement with any Third Party.

 

1.20         “CRC” has the meaning set forth in Section 2.2(b).

 

1.21         “Diligent Efforts” means, with respect to a Party’s obligation
under this Agreement, the level of efforts and resources reasonably required to
diligently develop, manufacture, and/or Commercialize (as applicable) each
Collaboration Product in a sustained manner, consistent with the efforts and
resources a similarly situated company working in the Field would typically
devote to a product of similar market potential, profit potential, strategic
value and/or proprietary protection, based on market conditions then prevailing.
With respect to a particular task or obligation, Diligent Efforts requires that
the applicable Party promptly assign responsibility for such task and
consistently make and implement decisions and allocate resources designed to
advance progress with respect to such task or obligation.

 

1.22         “Equity Agreement” has the meaning set forth in Section 5.1.

 

1.23         “Excess Product Liability Costs” has the meaning set forth in
Section 9.3.

 

1.24         “Executive Officer” means : (a) the Chief Executive Officer of the
applicable Party, or (b) another senior executive officer of such Party who has
been duly appointed by the Chief Executive Officer to act as the representative
of the Party to resolve, as the case may be, (i) a Committee dispute, provided
that such appointed officer is not a member of the applicable Committee and
occupies a position senior to the positions occupied by the applicable Party’s
members of the applicable Committee, or (ii) a dispute described in Section
11.1.

 

 3 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

1.25         “Fair Market Value” means (a) in the event Synthetic’s common stock
is listed on a national exchange or trading system, the value of the issued
shares of Synthetic’s common stock using published market data of the share
price for Synthetic’s common stock at the close of market on the business day
immediately preceding the public announcement of, as appropriate, the execution
of this Agreement or the attainment of the Clinical Milestone Event in question
or (b) in the event Synthetic’s common stock is not listed on a national
exchange or trading system, the value determined in good faith by Synthetic’s
board of directors at the time of attainment of the Clinical Milestone Event in
question based on an independent 409(a) valuation of Synthetic’s common stock
performed by a valuation firm of regionally recognized standing or Synthetic’s
auditors. Intrexon shall have the right to review the independent 409(a)
valuation prior to final determination.

 

1.26         “FDA” has the meaning set forth in Section 8.2(d)(xii).

 

1.27         “Field” means the treatment of phenylketonuria in humans by (i) 
direct administration of a viral construct containing a gene to alter the
genetic expression of phenylalanine hydroxylase, and/or (ii) administration of a
genetically modified bacteria that express an effector directed to the metabolic
conversion of phenylalanine.

 

1.28         “Field Infringement” has the meaning set forth in Section 6.3(b).

 

1.29         “Fully Loaded Cost” means the direct cost of the applicable good,
product or service plus indirect charges and overheads reasonably allocable to
the provision of such good, product or service in accordance with US GAAP.
Subject to the approval of a project and its associated budget by the JSC and
the terms of Sections 4.6 and 4.7 (as appropriate), Intrexon will bill for its
internal direct costs incurred through the use of annualized standard full-time
equivalents; such rate shall be based upon the actual fully loaded costs of
those personnel of Intrexon (or its Affiliates, as applicable) directly involved
in the provision of such good, product or service. Intrexon may, from time to
time, adjust such full-time equivalent rate based on changes to its actual fully
loaded costs and will review the accuracy of its full-time equivalent rate at
least quarterly. Intrexon shall provide Synthetic with reasonable documentation
indicating the basis for any direct and indirect charges, any allocable
overhead, and any such adjustment in full-time equivalent rate.

 

1.30         “In-Licensed Program IP” has the meaning set forth in Section
3.9(a).

 

1.31         “Information” means information, results and data of any type
whatsoever, in any tangible or intangible form whatsoever, including without
limitation, databases, inventions, practices, methods, techniques,
specifications, formulations, formulae, knowledge, know-how, skill, experience,
test data including pharmacological, biological, chemical, biochemical,
toxicological and clinical and pre-clinical test data, analytical and quality
control data, stability data, studies and procedures, and patent and other legal
information or descriptions.

 

1.32         “Infringement” has the meaning set forth in Section 6.3(a).

 

1.33         “Intrexon Actobiotics” means Intrexon Actobiotics NV, a naamloze
vennootschap under Belgian law with registered offices at Technologiepark 4,
9052 Zwijnaarde (CBE no. 0882.251.820 (Ghent), which entity is a wholly-owned
subsidiary of Intrexon.

 

 4 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

1.34         “Intrexon Channel Technology” means Intrexon’s current and future
research technology platform directed towards the design, identification, and/or
production of genetically modified cells, including without limitation the
technology embodied in the Intrexon Materials and the Intrexon IP, and
specifically including without limitation the following of Intrexon’s platform
areas and capabilities: (1) UltraVector®, (2) LEAP®, (3) DNA and RNA MOD
engineering, (4) protein engineering, (5) transcription control chemistry, (6)
genome engineering, (7) cell system engineering, and (8) L. lactis ActobioticsTM
microbial platform developed by Intrexon Actobiotics. Notwithstanding the
foregoing, the Intrexon Channel Technology shall not include animal models and
associated disease model animals.

 

1.35         “Intrexon Indemnitees” has the meaning set forth in Section 9.2.

 

1.36         “Intrexon IP” means the Intrexon Patents and Intrexon Know-How.

 

1.37         “Intrexon Know-How” means all Information (other than Intrexon
Patents) that (a) is Controlled by Intrexon as of the Effective Date or during
the Term and (b) is reasonably required or useful for Synthetic to conduct the
Program. For the avoidance of doubt, the Intrexon Know-How shall include any
Information (other than Intrexon Patents) in the Channel-Related Program IP.

 

1.38         “Intrexon Materials” means the cells, genetic code and associated
amino acids and gene constructs, in each case that are Controlled by Intrexon,
used alone or in combination and such other proprietary reagents and biological
materials Controlled by Intrexon including but not limited to plasmid vectors,
virus stocks, cells and cell lines, antibodies, and ligand-related chemistry, in
each case that are reasonably required or provided to Synthetic to conduct the
Program.

 

1.39         “Intrexon Patents” means all Patents that (a) are Controlled by
Intrexon as of the Effective Date or during the Term, and (b) are reasonably
required or useful for Synthetic to conduct the Program. For the avoidance of
doubt, the Intrexon Patents shall include any Patent in the Channel-Related
Program IP.

 

1.40         “Inventions” has the meaning set forth in Section 6.1(b).

 

1.41         “IPC” has the meaning set forth in Section 2.2(b).

 

1.42         “JSC” has the meaning set forth in Section 2.2(b).

 

1.43         “Losses” has the meaning set forth in Section 9.1.

 

1.44         “Net Sales” means, with respect to any Collaboration Product, the
net sales of such Collaboration Product by Synthetic, a Product Sublicensee, or
an Affiliate of Synthetic (including without limitation net sales of
Collaboration Product to a non-Affiliate sublicensee but not including net sales
by such non-Affiliate sublicensee), as determined in accordance with US GAAP as
the gross amount invoiced on account of sales of Collaboration Product less the
usual and customary discounts as determined in accordance with US GAAP. In the
case of any sale for value, such as barter or counter-trade other than in an
arm’s length transaction exclusively for cash, Net Sales shall be deemed to be
the net sales at which substantially similar quantities of the product are sold
for cash in an arm’s length transaction in the relevant country. If
Collaboration Product is sold to any Third Party together with other products or
services, the price of such product, solely for purposes of the calculation of
Net Sales, shall be deemed to be no less than the price at which such product
would be sold in a similar transaction to a Third Party not also purchasing the
other products or services.

 

 5 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

1.45         “Patents” means (a) all patents and patent applications (including
provisional applications), (b) any substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, registrations, requests for continued
examination, confirmations, re-examinations, extensions, supplementary
protection certificates and the like of the foregoing, and (c) any foreign or
international equivalents of any of the foregoing.

 

1.46         “Phase II Trial Initiation” means for a respective Collaboration
Product, the dosing of the first patient in a “phase II” clinical trial (as such
is defined by relevant FDA guidelines) by or on behalf of Synthetic, or an
Affiliate or permitted sublicensee of Synthetic, irrespective of whether such
occurs in the United States of America under the jurisdiction of the FDA or
occurs elsewhere under the jurisdiction of a foreign regulatory agency.

 

1.47         “Product-Specific Program Patent” means any issued Intrexon Patent
where all the claims are directed to Inventions that relate solely and
specifically to Collaboration Products. In the event of a disagreement between
the Parties as to whether a particular Intrexon Patent is or is not a
Product-Specific Program Patent, the Parties shall seek to resolve the issue
through discussions at the IPC, provided that if the Parties are unable to
resolve the disagreement, the issue shall be submitted to arbitration pursuant
to Section 11.2. Any Intrexon Patent that is subject to such a dispute shall be
deemed not to be a Product-Specific Program Patent unless and until (a) Intrexon
agrees in writing that such Patent is a Product-Specific Program Patent or (b)
an arbitrator or arbitration panel determines, pursuant to Article 11, that such
Intrexon Patent is a Product-Specific Program Patent.

 

1.48         “Product Sublicense” has the meaning set forth in Section 3.2(c).

 

1.49         “Product Sublicensee” has the meaning set forth in Section 3.2(c).

 

1.50         “Program” means the channel collaboration between the Parties
during the Term as established and governed by this Agreement.

 

1.51         “Proposed Terms” has the meaning set forth in Section 11.2.

 

1.52         “Prosecuting Party” has the meaning set forth in Section 6.2(c).

 

1.53         “RAC” has the meaning set forth in Section 2.2(b).

 

1.54         “Recovery” has the meaning set forth in Section 6.3(f).

 

1.55         “Retained Product” has the meaning set forth in Section 10.4(a).

 

 6 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

1.56         “Reverse Merger” means the sale of Synthetic, whether in a single
transaction or in a series of related transactions that are consummated
contemporaneously (or consummated pursuant to contemporaneous agreements), to
one or more Third Parties on an arm’s length basis, pursuant to which such Third
Party or Third Parties acquire(s) via merger more than fifty percent (50%) of
Synthetic’s common stock in a form of transaction wherein Synthetic is the
surviving entity.

 

1.57         “Reverted Product” has the meaning set forth in Section 10.4(c).

 

1.58         “SEC” means the United States Securities and Exchange Commission.

 

1.59         “Sublicensing Revenue” means any cash consideration, or the cash
equivalent value of non-cash consideration, regardless of whether in the form of
upfront payments, milestones, or royalties, actually received by Synthetic or
its Affiliate from a Third Party in consideration for a grant of a sublicense
under the Intrexon IP or any rights to develop or Commercialize Collaboration
Products, but excluding: (a) any amounts paid as bona fide reimbursement for
research and development costs to the extent incurred following such grant; (b)
bona fide loans or any payments in consideration for a grant of equity of
Synthetic to the extent that such consideration is equal to or less than fair
market value (i.e. any amounts in excess of fair market value shall be
Sublicensing Revenue); (c) subject to the waiver provisions of Section 5.2(e),
any payments received by Synthetic from permitted sublicensees for the
achievement of a Commercialization Milestone Event that is the same as (or
substantially similar to) a Commercialization Milestone Event for which Intrexon
is entitled to receive a milestone payment under Section 5.2(a) or Section
5.2(b), and (d) amounts received from sublicensees in respect of any
Collaboration Product sales that are included in Net Sales and for which
Intrexon receives revenue sharing payments under Section 5.2(a). For clarity,
Sublicensing Revenue includes milestone payments for Synthetic Products received
by Synthetic from a sublicensee of Synthetic (including a Product Sublicensee)
for (i) the achievement by the Synthetic sublicensee of any milestone event that
is not the same as, or substantially similar to, a Commercialization Milestone
Event, and (ii) the achievement by a permitted sublicensee of Synthetic of the
first occurrence of the same (or substantially similar) Commercialization
Milestone Event where Intrexon elects to share such milestone payment as
Sublicensing Revenue in accord with Section 5.2(e).

 

1.60         “Superior Therapy” means a therapy in the Field that, based on the
data then available, (a) demonstrably appears to offer either superior efficacy
or safety or significantly lower cost of therapy, as compared with both (i)
those therapies that are marketed (either by Synthetic or others) at such time
for the indication and (ii) those therapies that are being actively developed by
Synthetic for such indication; (b) demonstrably appears to represent a
substantial improvement over such existing therapies; and (c) has intellectual
property protection and a regulatory approval pathway that, in each case, would
not present a significant barrier to commercial development.

 

1.61         “Supplemental In-Licensed Third Party IP” has the meaning set forth
in Section 3.9(a).

 

 7 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

1.62         “Support Memorandum” has the meaning set forth in Section 11.2.

 

1.63         “Synthetic Indemnitees” has the meaning set forth in Section 9.1.

 

1.64         “Synthetic Program Patent” has the meaning set forth in Section
6.2(b).

 

1.65         “Synthetic Termination IP” means all Patents or other intellectual
property that Synthetic or any of its Affiliates Controls as of the Effective
Date or during the Term that cover, or is otherwise necessary or useful for, the
development, manufacture or commercialization of a Reverted Product or necessary
or useful for Intrexon to operate in the Field.

 

1.66         “Technology Access Fee” for the purposes of this Agreement has the
meaning as set forth in Section 5.1.

 

1.67         “Term” has the meaning set forth in Section 10.1.

 

1.68         “Territory” means the entire world.

 

1.69         “Third Party” means any individual or entity other than the Parties
or their respective Affiliates.

 

1.70         “Third Security” means Third Security, LLC.

 

1.71          “US GAAP” means generally accepted accounting principles in the
United States.

 

1.72         “Work Plan” has the meaning set forth in Section 2.1(b).

 

ARTICLE 2

Scope of Channel Collaboration; Management

 

2.1           Scope.

 

(a)          Generally. The general purpose of the Program described in this
Agreement will be to use the Intrexon Channel Technology to research, develop
and Commercialize Collaboration Products. As provided below, the JSC shall
establish, monitor, and govern projects for Collaboration Products. Either Party
may propose potential projects in the Field for review and consideration by the
JSC.

 

(b)          Initial Work Plan. The Parties shall mutually draft and finalize,
within forty-five (45) days after the Effective Date, an initial work plan
describing the development of a first Collaboration Product, which shall be
based on the draft work plan exchanged and discussed by the Parties prior to the
Effective Date (“Work Plan”). The Work Plan shall serve as a basis for the
operation of the Program following the Effective Date, but may be amended and
revised by the JSC and the Parties as set forth in this Article 2.

 

 8 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

2.2           Governance and Committees.

 

(a)          Generally. The Parties desire to establish several committees
(collectively, “Committees”) to oversee the Program and to facilitate
communications between the Parties with respect thereto. Each of such Committees
shall have the responsibilities and authority allocated to it in this Article 2.
Each of the Committees shall have the obligation to exercise its authority
consistent with the respective purpose for such Committee as stated herein and
any such decisions shall be made in good faith.

 

(b)          Formation and Purpose. Promptly following the Effective Date, the
Parties shall confer and then create the JSC and the IPC, and, optionally,
create one or more of the other Committees listed in the chart below. Each
Committee shall have the purpose indicated in the chart. To the extent that
after conferring both Parties agree to not create a Committee (other than the
JSC and the IPC), the creation of such Committee shall be deferred until one
Party informs the other Party of its then desire to create the so-deferred
Committee, at which point the Parties will thereafter promptly create the
so-deferred Committee.

 

 Committee

Purpose     Joint Steering Committee (“JSC”)

Establish projects for the Program and establish the priorities, as well as
approve budgets for such projects. Approve all subcommittee projects and plans.
The JSC shall establish budgets not less than on a quarterly basis.

    Chemistry, Manufacturing and Controls Committee (“CMCC”) Establish project
plans and review and approve activities and budgets for chemistry,
manufacturing, and controls under the Program.     Clinical/Regulatory Committee
(“CRC”) Review and approve all research and development plans and projects,
including clinical projects, associated with any necessary regulatory approvals,
all associated publications, and all regulatory filings and correspondence
relating to gaining regulatory approval under the Program; and review and
approve itemized budgets with respect to the foregoing.     Commercialization
Committee (“CC”) Establish project plans and review and approve activities and
budgets for Commercialization activities under the Program.     Intellectual
Property Committee (“IPC”) Evaluate intellectual property issues in connection
with the Program; review and approve itemized budgets with respect to the
foregoing.

 

 9 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

2.3           General Committee Membership and Procedure.

 

(a)          Membership. For each Committee, each Party shall designate an equal
number of representatives (not to exceed three (3) for each Party) with
appropriate expertise to serve as members of such Committee. For the Committees
each representative must either be an employee of such designating Party or an
Affiliate of such Party, or be a person who is not an employee but where (i)
such non-employee is authorized by such designating Party to act as its
representative, (ii) such non-employee representative is bound by written
agreement with terms that are consistent with the applicable terms of this
Agreement for the treatment and ownership of Confidential Information and
Inventions of the Parties, and (iii) the other Party consents to the designation
of such non-employee representative, which consent shall not be unreasonably
withheld. Each Party is responsible for any breaches of this Agreement by such
non-employee representative. Each representative as qualified above may serve on
more than one (1) Committee as appropriate in view of the individual’s
expertise. Each Party may replace its Committee representatives at any time upon
written notice to the other Party. Each Committee shall have a chairperson; the
chairperson of each committee shall serve for a two-year term and the right to
designate which representative to the Committee will act as chairperson shall
alternate between the Parties, with Synthetic selecting the chairperson first
for the JSC, CRC and CC, and Intrexon selecting the chairperson first for the
CMCC and IPC. The chairperson of each Committee shall be responsible for calling
meetings, preparing and circulating an agenda in advance of each meeting of such
Committee, and preparing and issuing minutes of each meeting within fifteen (15)
days thereafter.

 

(b)          Meetings. Each Committee shall hold meetings at such times as it
elects to do so, but in no event shall such meetings be held less frequently
than once every six (6) months, with the caveat that both Parties may agree to
suspend activities of a given Committee other than the JSC until such time as
one Party informs the other Party of its then desire to reactivate the
so-suspended Committee, at which point the Parties will thereafter schedule and
hold the next meeting for the reactivated Committee within one (1) month.
Meetings of any Committee may be held in person or by means of telecommunication
(telephone, video, or web conferences). To the extent that a Committee holds any
meetings in person, the Parties will alternate in designating the location for
such in-person meetings, with Synthetic selecting the first meeting location for
each Committee. A reasonable number of additional representatives of a Party may
attend meetings of a Committee in a non-voting capacity. Each Party shall be
responsible for all of its own expenses of participating in any Committee
excepting that an Intrexon employee or agent serving on a Committee shall not
prevent Intrexon from recouping the Fully Loaded Costs otherwise derived from
the labor of that employee or agent in the course of providing manufacturing or
support services as set forth in Sections 4.6 and 4.7 below.

 

 10 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(c)          Meeting Agendas. Each Party will disclose to the other proposed
agenda items along with appropriate information at least three (3) business days
in advance of each meeting of the applicable Committee; provided, that a Party
may provide its agenda items to the other Party within a lesser period of time
in advance of the meeting, or may propose that there not be a specific agenda
for a particular meeting, so long as such other Party consents to such later
addition of such agenda items or the absence of a specific agenda for such
Committee meeting.

 

(d)          Limitations of Committee Powers. Each Committee shall have only
such powers as are specifically delegated to it hereunder or from time to time
as agreed to in writing by the mutual consent of the Parties and shall not be a
substitute for the rights of the Parties. Without limiting the generality of the
foregoing, no Committee shall have any power to amend this Agreement. Any
amendment to the terms and conditions of this Agreement shall be implemented
pursuant to Section 12.7 below. Additionally, no member of any Committee shall
be able to vote in such Committee and thereby bind its respective Party on any
material matter accept as otherwise properly authorized, approved, or delegated
by such Party in accord with Section 2.5.

 

2.4           Committee Decision-Making. If a Committee is unable to reach
unanimous consent on a particular matter within thirty (30) days of its initial
consideration of such matter, then either Party may provide written notice of
such dispute to the Executive Officer of the other Party. The Executive Officers
of each of the Parties will meet at least once in person or by means of
telecommunication (telephone, video, or web conferences) to discuss the dispute
and use their good faith efforts to resolve the dispute within thirty (30) days
after submission of such dispute to the Executive Officers. If any such dispute
is not resolved by the Executive Officers within thirty (30) days after
submission of such dispute to such Executive Officers, then the Executive
Officer of the Party specified in the applicable subsection below shall have the
authority to finally resolve such dispute acting in good faith (but, in any
event, not contrary to any provision in the Agreement).

 

(a)          Casting Vote at JSC. If a dispute at the JSC is not resolved
pursuant to Section 2.4 above, then the Executive Officer of Synthetic shall
have the authority to finally resolve such dispute.

 

(b)          Casting Vote at CMCC. If a dispute at the CMCC is not resolved
pursuant to Section 2.4 above, then (i) in the case of any disputes relating to
the Intrexon Materials or controls regarding the dissemination of Intrexon IP or
Intrexon Materials, the Executive Officer of Intrexon shall have the authority
to finally resolve such dispute; and (ii) in the case of any other disputes,
including the manufacture of a Collaboration Product active pharmaceutical
ingredient, the Executive Officer of Synthetic shall have the authority to
finally resolve such dispute.

 

 11 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(c)          Casting Vote at CRC. If a dispute at the CRC is not resolved
pursuant to Section 2.4 above, then the Executive Officer of Synthetic shall
have the authority to finally resolve such dispute.

 

(d)          Casting Vote at CC. If a dispute at the CC is not resolved pursuant
to Section 2.4 above, then the Executive Officer of Synthetic shall have the
authority to finally resolve such dispute.

 

(e)          Casting Vote at IPC. If a dispute at the IPC is not resolved
pursuant to Section 2.4 above, then the Executive Officer of Intrexon shall have
the authority to finally resolve such dispute, provided that such authority
shall be shared by the Parties with respect to Product-Specific Program Patents
(i.e., neither Party shall have the casting vote on such matters, and any such
disputes shall be resolved pursuant to Article 11).

 

(f)          Other Committees. If any additional Committee or subcommittee other
than those set forth in Section 2.2(b) is formed, then the Parties shall, at the
time of such formation, agree on which Party shall have the authority to finally
resolve a dispute that is not resolved pursuant to Section 2.4 above.

 

(g)          Restrictions. Neither Party shall exercise its right to finally
resolve a dispute at a Committee in accordance with this Section 2.4 in a manner
that (i) excuses such Party from any of its obligations specifically enumerated
under this Agreement; (ii) expands the obligations of the other Party under this
Agreement; (iii) negates any consent rights or other rights specifically
allocated to the other Party under this Agreement; (iv) purports to resolve any
dispute involving the breach or alleged breach of this Agreement; (v) resolves a
matter if the provisions of this Agreement specify that mutual agreement is
required for such matter; or (vi) would require the other Party to perform any
act that is inconsistent with applicable law.

 

2.5           Authorization of Committee Representatives. Each representative
serving on a Committee shall be responsible for ensuring that he or she acts
only as duly authorized by his or her respective Party and obtains any advance
approvals, delegations, or other authorizations from his or her respective Party
in advance of making any Committee votes. Any Committee representative shall
only be able to bind his or her respective appointing Party via any Committee
vote or other material Committee activity to the extent such vote or other
activity has been previously approved by the Party, is within the authority duly
delegated to the representative by the respective Party, or is otherwise
authorized by its respective Party as may be required by that Party’s corporate
charter or bylaws, or by its board of directors. Any action or vote taken
without valid authority shall be considered null and void and shall be without
effect unless subsequently approved by a vote in accord with this Section 2.5.

 

 12 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

ARTICLE 3

License Grants

 

3.1           Licenses to Synthetic. Subject to the terms and conditions of this
Agreement, Intrexon hereby grants to Synthetic a license to the use of Intrexon
Channel Technology and Intrexon Materials in conjunction with Intrexon for the
Program and license under the Intrexon IP to research, develop, use, import,
export, make, have made, sell, and offer for sale Collaboration Products in the
Field in the Territory. Such license shall be exclusive (even as to Intrexon)
with respect to any clinical development, selling, offering for sale or other
Commercialization of Collaboration Products in the Field, and shall be otherwise
non-exclusive.

 

3.2           Sublicensing. Except as provided in this Section 3.2, Synthetic
shall not sublicense the rights granted under Section 3.1 to any Third Party, or
transfer the Intrexon Materials to any Third Party, or otherwise grant any Third
Party the right to research, develop, use, or Commercialize Collaboration
Products, in each case except with Intrexon’s written consent, which written
consent may be withheld in Intrexon’s sole discretion. Notwithstanding the
foregoing, Synthetic (and its Product Sublicensees only to the extent explicitly
set forth in Section 3.2(a) below) shall have a limited right to sublicense
under the circumstances described in Sections 3.2(a) through 3.2(c). Any breach
of any such obligations by any Affiliate, Product Sublicensee or subcontractor
under Section 3.2 shall be deemed a breach by Synthetic of its obligations under
this Agreement, and Synthetic shall be responsible and liable for any breach of
any such obligations by any of its Affiliates, Product Sublicensees, or
subcontractors.

 

(a)          Synthetic may transfer, to the extent reasonably necessary,
Intrexon Materials that are or express active pharmaceutical ingredients for
Collaboration Products to a Third Party contractor performing contract
manufacturing, fill, and/or finish responsibilities or manufacturing-related
activities on behalf of Synthetic for Collaboration Products, and may in
connection therewith grant limited sublicenses necessary to enable such Third
Party to perform such activities. If Synthetic transfers any Intrexon Materials
under this Section 3.2(a), Synthetic will remain obligated to ensure that the
rights of Intrexon in and to the Intrexon Materials and Intrexon IP and under
the provisions of Articles 6 and 7 of this Agreement are not violated by any
such Third Party contractor. A Product Sublicensee of Synthetic may transfer, to
the extent reasonably necessary and upon the consent of Intrexon, which consent
shall not be unreasonably withheld, conditioned or delayed, Intrexon Materials
that are or express ingredients for the Collaboration Product sublicensed by the
Product Sublicensee to a Third Party contractor performing on behalf of that
Product Sublicensee contract manufacturing responsibilities for Collaboration
Products, and may in connection therewith grant limited sublicenses to the
extent necessary to enable such Third Party to perform such activities.
Synthetic will require and ensure that if any Product Sublicensee transfers any
Intrexon Materials under this Section 3.2(a), that such Product Sublicensee will
take commercially reasonable steps, including contractually obligating any such
Third Party contractors, to ensure that the rights of Intrexon in and to the
Intrexon Materials and Intrexon IP and under the provisions of Articles 6 and 7
of this Agreement are not violated by any Third Party contractors of such
Product Sublicensees.

 

(b)          Synthetic may, with Intrexon’s written consent, which consent
cannot be unreasonably withheld, sublicense the rights granted under Section 3.1
to an Affiliate, or transfer the Intrexon Materials to an Affiliate, or grant an
Affiliate the right to research, develop, use, or Commercialize Collaboration
Products. In the event that Intrexon consents to any such grant or transfer to
an Affiliate, Synthetic shall remain responsible for, and be guarantor of, the
performance by any such Affiliate and shall cause such Affiliate to comply with
the provisions of this Agreement in connection with such performance (as though
such Affiliate were Synthetic), including any payment obligations owed to
Intrexon hereunder.

 

 13 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(c)          Synthetic may grant a sublicense of the rights granted under
Section 3.1 (and not including a right to sublicense under this Section 3.2(c))
without Intrexon’s written consent to a Third Party licensee of any
Collaboration Product that would qualify as a Retained Product under any of the
criteria set forth in Section 10.4(a) (such Third Party, a “Product
Sublicensee”), to the extent necessary to permit such Third Party to obtain
regulatory approval for, research, develop, use, import, export, make, have
made, sell, offer for sale, and otherwise Commercialize and exploit that
Collaboration Product (such sublicense, a “Product Sublicense”), provided, that
(i) such Product Sublicense is expressly limited to the appropriate
Collaboration Product, (ii) such Product Sublicense does not grant the Product
Sublicensee any rights to Intrexon IP other than as incorporated into the
Collaboration Product at the time of the Product Sublicense or purport to
provide such Product Sublicensee with research and development access to the
Intrexon Channel Technology, (iii) such Product Sublicense does not purport to
relieve Synthetic of any of its obligations under this Agreement, (iv) the
Product Sublicensee agrees in writing, to which Intrexon is an express third
party beneficiary, to abide by provisions consistent with the following
provisions of this Agreement: Sections 3.1, 3.3, 3.4, 3.6, 3.8, 3.10, and 3.11
and Articles 6, 7, and 10, (v) the Product Sublicense is summarized to the JSC
by Synthetic before execution by Synthetic and the prospective Product
Sublicensee and as soon as is reasonably practical for the purpose of allowing
the JSC to review and comment upon the terms and scope of the Product Sublicense
agreement before execution and (vi) the Product Sublicense does not include any
“bundling”. For the purposes of this Section 3.2(c), “bundling” is a situation
in which all three of the following exist: (A) the offering by Synthetic or its
Affiliates to a Third Party, or by a Third Party to Synthetic or its Affiliates,
of any rights, goods or services with respect to a Collaboration Product
(including sale of Collaboration Product itself); (B) the offering by Synthetic
or its Affiliates to a Third Party, or by a Third Party to Synthetic or its
Affiliates, of any other rights, goods or services (including any rights, goods
or services relating to other products Synthetic or any of its Affiliates
Controls, sells or otherwise disposes of); and (C) the consideration for the
rights, goods or services in such offering is less than would have been
customarily accepted by Synthetic, or more than would have been customarily
provided by Synthetic, if such rights, goods or services were offered
individually (i.e., separate from the bundle).

 

3.3           Limitation on Sublicensees. None of the enforcement rights under
the Intrexon Patents that are granted to Synthetic pursuant to Section 6.3 shall
be transferred to, or exercised by, a sublicensee except with Intrexon’s prior
written consent, which may be withheld in Intrexon’s sole discretion.

 

3.4           No Non-Permitted Use. Synthetic hereby covenants that it shall
not, nor shall it permit any Affiliate or, if applicable, (sub)licensee, to use
or practice, directly or indirectly, any Intrexon IP, Intrexon Channel
Technology, or Intrexon Materials for any purposes other than those expressly
permitted by this Agreement.

 

 14 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

3.5           Exclusivity. Intrexon and Synthetic mutually agree that, under the
channel collaboration established by this Agreement, it is intended that the
Parties will be exclusive to each other in the Field. To this end, neither
Intrexon nor its Affiliates shall make the Intrexon Channel Technology or
Intrexon Materials available to any Third Party for the purpose of developing or
Commercializing products in the Field (except as set forth in Section 3.2), and
neither Intrexon nor any Affiliate shall pursue (either by itself or with a
Third Party or Affiliate) the development or Commercialization of any product
for purpose of sale in the Field, outside of the Program. Notwithstanding the
foregoing, Intrexon and its Affiliates shall not be prohibited by this Agreement
from selling, distributing, or otherwise using itself or allowing others to use
animal models (including genetically modified pigs) it may Control. Further,
other than Synthetic’s activities within the Program, neither Synthetic nor its
Affiliates shall pursue (either by itself or with a Third Party or Affiliate)
the research, development or Commercialization of any product for purpose of
sale in the Field.

 

3.6           Off Label Use. For purposes of clarity, (a) following the
Commercial Sale of a Collaboration Product, the use by direct or indirect
purchasers or other users of Collaboration Products outside the Field (i.e. “off
label use”) shall not constitute a breach by Synthetic of the terms of Article
3, provided that neither Synthetic nor its Affiliate (nor any Third Party under
contract with either of them) marketed or promoted Collaboration Products for
such off-label use; and (b) following the Commercial Sale of a product by
Intrexon, an Intrexon Affiliate, or a Third Party sublicensee, collaborator, or
partner of Intrexon, the use by direct or indirect purchasers or other users of
such products in the Field (i.e. “off label use”) shall not constitute a breach
by Intrexon of the terms of Article 3, provided that neither Intrexon nor its
Affiliate (nor any Third Party under contract with either of them) marketed or
promoted such products for such off-label use.

 

3.7           No Prohibition on Intrexon. Except as explicitly set forth in
Sections 3.1 and 3.5, nothing in this Agreement shall prevent Intrexon from
practicing or using the Intrexon Materials, Intrexon Channel Technology, and
Intrexon IP for any purpose, and to grant to Third Parties the right to do the
same. Without limiting the generality of the foregoing, Synthetic acknowledges
that Intrexon has all rights, in Intrexon’s sole discretion, to make the
Intrexon Materials, Intrexon Channel Technology (including any biologic or
genetic materials used in a Collaboration Product), and Intrexon IP available to
Third Party channel partners or collaborators for use in fields outside of the
Field.

 

3.8           Rights to Clinical and Regulatory Data. Synthetic shall own and
control all clinical/regulatory data and regulatory filings relating to
Commercialization of Collaboration Products during the Term. Synthetic shall
provide (or shall cause an applicable Product Sublicensee to provide) at
Intrexon’s request full copies of all clinical and non-clinical data and
reports, regulatory filings, and communications from regulatory authorities that
relate specifically and solely to Collaboration Products. To the extent that
there exist any clinical and non-clinical data and reports, regulatory filings,
and communications from regulatory authorities owned by Synthetic (or a Product
Sublicensee) that relate both to Collaboration Products and other products
produced by Synthetic outside the Field, Synthetic shall provide (or shall cause
an applicable Product Sublicensee to provide) to Intrexon upon Intrexon’s
request copies of the portions of such data, reports, filings, and
communications that relate to Collaboration Products. Subject to its ongoing
obligations of exclusivity under Section 3.5 and regarding off label use under
Section 3.6, Intrexon shall be permitted, directly or in conjunction with or
through partners or other channel collaborators, to reference this data,
reports, filings, and communications relating to Collaboration Products in
regulatory filings made to obtain regulatory approval for products indicated for
use in fields outside the Field. Intrexon shall have the right to use any such
information in developing and Commercializing products outside the Field and to
license any Third Parties to do so. Notwithstanding the provisions of this
Section 3.8, Intrexon shall not, outside of the Program, utilize knowingly any
Synthetic clinical and non-clinical data or reports in support of obtaining
regulatory approval for a product for use in the Field.

 

 15 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

3.9           Third Party Licenses.

 

(a)          [*****] shall obtain, at its sole expense, any licenses from Third
Parties that are required in order to practice the Intrexon Channel Technology
in the Field where the licensed intellectual property is reasonably necessary
for [*****] to identify and characterize human antibodies (but specifically
excluding intellectual property directed to any effectors, processes or methods
for treating humans with for purposes of therapy of phenylketonuria)
(“Supplemental In-Licensed Third Party IP”). Other than with respect to
Supplemental In-Licensed Third Party IP, [*****] shall be solely responsible for
obtaining, at its sole expense, any licenses from Third Parties that [*****]
determines, in its sole discretion, are required in order to lawfully make, use,
sell, offer for sale, or import Collaboration Products (“Complementary
In-Licensed Third Party IP”). Supplemental In-Licensed Third Party IP and
Complementary In-Licensed Third Party IP are collectively referred to as
“In-Licensed Program IP”.

 

(b)          In the event that either Party desires to license from a Third
Party any Supplemental In-Licensed Third Party IP or Complementary In-Licensed
Third Party IP, such Party shall so notify the other Party, and the IPC shall
discuss such In-Licensed Program IP and its applicability to the Collaboration
Products and to the Field. As provided above in Section 3.9(a), [*****] shall
have the sole right and responsibility to pursue a license under Supplemental
In-Licensed Third Party IP, and [*****] hereby covenants that it shall not
itself directly license such Supplemental In-Licensed Third Party IP at any
time, provided that [*****] may (but shall not be obligated to) obtain such a
license directly if the Third Party owner or licensee of such Supplemental
In-Licensed Third Party IP brings an infringement action against [*****] or its
Affiliates and, after written notice to [*****] of such action, [*****] fails to
obtain a license to such Supplemental In-Licensed Third Party IP using Diligent
Efforts within ninety (90) days after such notice. Following the IPC’s
discussion of any Complementary In-Licensed Third Party IP, subject to Section
3.9(c), [*****]shall have the right to pursue a license under Complementary
In-Licensed Third Party IP, at [*****] sole expense. For the avoidance of doubt,
[*****] may at any time obtain a license under Complementary In-Licensed Third
Party IP outside the Field, at [*****] sole expense, provided that if [*****]
decides to seek to obtain such a license, it shall use reasonable efforts to
coordinate its licensing activities in this regard with [*****].

 

 16 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(c)          [*****] shall provide the proposed terms of any license under
Complementary In-Licensed Third Party IP and the final version of the definitive
license agreement for any Complementary In-Licensed Third Party IP to the IPC
for review and discussion prior to signing, and shall consider [*****] comments
thereto in good faith. To the extent that [*****] obtains a license under
In-Licensed Third Party IP, [*****] shall provide the final version of the
definitive license agreement for such In-Licensed Third Party IP to the IPC. If
[*****] acquires rights under any In-Licensed Program IP outside the Field, it
will do so on a non-exclusive basis unless it obtains the prior written consent
of [*****] for such license outside the Field to be exclusive. For purposes of
clarity, the foregoing requirement shall not restrict Synthetic’s ability with
respect to licensing intellectual property owned by a Third Party that is not
required in order for Synthetic to lawfully make, use, sell, offer for sale, or
import Collaboration Products. Any Party that is pursuing a license to any
In-Licensed Program IP with respect to the Field under this Section 3.9 shall
keep the other Party reasonably informed of the status of any negotiations
relating thereto. For purposes of clarity, (i) any costs incurred by [*****] in
obtaining and maintaining licenses to Supplemental In-Licensed Third Party IP
shall be borne solely by [*****], and (ii) any costs incurred by [*****] in
obtaining and maintaining licenses to Complementary In-Licensed Third Party IP
(and, to the limited extent provided in subsection (b), Supplemental In-Licensed
Third Party IP) shall be borne solely by [*****].

 

(d)          For any Third Party license under which Synthetic or its Affiliates
obtain a license under Patents claiming inventions or know-how specific to or
used or incorporated into the development, manufacture, and/or Commercialization
of Collaboration Products, Synthetic shall use commercially reasonable efforts
to ensure that Synthetic will have the ability, pursuant to Section 10.4(h), to
assign such agreement to Intrexon or grant a sublicense to Intrexon thereunder
(having the scope set forth in Section 10.4(h)).

 

(e)          The licenses granted to Synthetic under Section 3.1 may include
sublicenses under Intrexon IP that has been licensed to Intrexon by one or more
Third Parties. Any such sublicenses are subject to the terms and conditions set
forth in the applicable upstream license agreement, subject to the cost
allocation set forth in Section 3.9(c), provided that Intrexon shall either
provide unredacted copies of such upstream license agreements to Synthetic or
shall disclose in writing to Synthetic all of such terms and conditions that are
applicable to Synthetic. Synthetic shall not be responsible for complying with
any provisions of such upstream license agreements unless, and to the extent
that, such provisions have been disclosed to Synthetic as provided in the
preceding sentence.

 

(f)          If either Party receives notice from a Third Party concerning
activities of a Party taken in conjunction with performance of obligations under
this Agreement, which notice alleges infringement by a Party of, or offers
license under, Patents or other intellectual property rights owned or controlled
by that Third Party, the receiving Party shall inform the other Party thereof
within five (5) business days.

 

3.10         Licenses to Intrexon. Subject to the terms and conditions of this
Agreement, Synthetic hereby grants to Intrexon a non-exclusive, worldwide,
fully-paid, royalty-free license, under any applicable Patents or other
intellectual property Controlled by Synthetic or its Affiliates, solely to the
extent necessary for Intrexon to conduct those responsibilities assigned to it
under this Agreement, which license shall be sublicensable solely to Intrexon’s
Affiliates or to any Intrexon subcontractors as permitted in accord with Section
4.6 or as otherwise permitted to be used by Intrexon in conjunction with support
services under Section 4.7 (subject to JSC research plan approval). Intrexon
shall ensure that each of its Affiliates and subcontractors complies with all
obligations imposed on Intrexon under this Agreement.

 

 17 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

3.11         Restrictions Relating to Intrexon Materials. Synthetic and its
permitted sublicensees shall use the Intrexon Materials solely for purposes of
the Program and not for any other purpose without the prior written consent of
Intrexon. With respect to the Intrexon Materials comprising Intrexon’s vector
assembly technology, Synthetic shall not, and shall ensure that Synthetic
personnel and permitted sublicensees do not, except as otherwise permitted in
this Agreement (a) distribute, sell, lend or otherwise transfer such Intrexon
Materials to any Third Party; (b) co-mingle such Intrexon Materials with any
other proprietary biological or chemical materials without Intrexon’s written
consent; or (c) analyze such Intrexon Materials or in any way attempt to reverse
engineer or sequence such Intrexon Materials.

 

ARTICLE 4

Other Rights and Obligations

 

4.1           Development and Commercialization. Subject to Sections 4.6 and
4.7, Synthetic shall be solely responsible for the performance of the Program
and the development and Commercialization of Collaboration Products in the
Field. Synthetic shall be responsible for all costs incurred in connection with
the Program except that Intrexon shall be responsible for the following: (a)
costs of basic research with respect to the Intrexon Channel Technology and
Intrexon Materials (i.e., platform improvements) but, for clarity, excluding
research described in Section 4.7 or research requested by the JSC for the
development of a Collaboration Product (which research costs shall be reimbursed
by Synthetic); (b) payments under Section 3.9(c)(i) in respect of Supplemental
In-Licensed Third Party IP; and (c) costs of filing, prosecution and maintenance
of Intrexon Patents. The costs encompassed within subsection (a) of the previous
sentence shall include, if applicable, the scale-up of Intrexon Materials and
related active pharmaceutical ingredients for clinical trials and
Commercialization of Collaboration Products undertaken pursuant to Section 4.6,
which shall be at Intrexon’s cost whether it elects to conduct such efforts
internally or through Third Party contractors retained by either Intrexon or
Synthetic (with Intrexon’s consent).

 

4.2           Transfer of Technology and Information. The JSC shall develop a
plan and protocol for each project and timing for the transfer of relevant data
and materials between the Parties.

 

4.3           Information and Reporting. Synthetic will keep Intrexon informed
about Synthetic’s efforts to develop and Commercialize Collaboration Products,
including reasonable and accurate summaries of Synthetic’s (and its Affiliates’
and, if applicable, (sub)licensees’) global development plans (as updated) for
Collaboration Products, including preclinical, clinical and regulatory plans,
global marketing plans (as updated), progress towards meeting the goals and
milestones in such plans and explanations of any material deviations, and
significant developments in the development and/or Commercialization of the
Collaboration Products, including initiation or completion of a clinical trial,
submission of a United States or international regulatory filing, receipt of a
response to such United States or international regulatory filing, clinical
safety event, receipt of regulatory approval, or commercial launch. As set forth
in Section 3.8 above, Synthetic shall also provide to Intrexon copies of all
final preclinical protocols and reports, final clinical protocols and reports,
and regulatory correspondence and filings generated by Synthetic as soon as
practical after they become available. Intrexon will keep Synthetic informed
about Intrexon’s efforts (a) to establish manufacturing capabilities and
facilities for Collaboration Products (and Intrexon Materials relevant thereto)
and otherwise perform its manufacturing responsibilities under Section 4.6 and
(b) to undertake discovery-stage research for the Program with respect to the
Intrexon Channel Technology and Intrexon Materials. Unless otherwise provided
herein, such disclosures by Synthetic and Intrexon will be coordinated by the
JSC and made in connection with JSC meetings at least once every six (6) months
while Collaboration Products are being developed or Commercialized anywhere in
the world, and shall be reflected in the minutes of such meetings.

 

 18 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

4.4           Regulatory Matters. At all times after the Effective Date,
Synthetic shall own and maintain, at its own cost, all regulatory filings and
regulatory approvals for Collaboration Products that Synthetic is developing or
Commercializing pursuant to this Agreement. As such, Synthetic shall be
responsible for reporting all adverse events related to such Collaboration
Products to the appropriate regulatory authorities in the relevant countries, in
accordance with the applicable laws and regulations of such countries. To the
extent that Intrexon will itself develop, or in collaboration with other third
parties develop, Intrexon Materials outside of the Field, Intrexon may request
that Synthetic and Intrexon establish and execute a separate safety data
exchange agreement, which agreement will address and govern the timely exchange
of safety information generated by Synthetic, Intrexon, and relevant third
parties with respect to specific Intrexon Materials. The decision to list or not
list Patents in any regulatory filing for a Collaboration Product (for example,
as required by 21 C.F.R. § 314.53(b)), add or delete a Patent from a regulatory
filing, or to otherwise identify a Patent to a third party in compliance with
laws or regulations relating to regulatory approvals (for example, in compliance
with 42 U.S.C. § 262(a)(1)(A)(k) et seq.) shall be determined by Intrexon, after
consultation with Synthetic, except with respect to Product Specific Program
Patents, which will be mutually determined by the Parties.

 

4.5           Diligence.

 

(a)          Synthetic shall use, and shall require its sublicensees to use,
Diligent Efforts to develop and commercialize Collaboration Products.

 

(b)          Without limiting the generality of the foregoing, Intrexon may,
from time to time, notify Synthetic via the JSC that it believes it has
identified a Superior Therapy, and in such case Intrexon shall provide to
Synthetic its then-available information about such therapy and reasonable
written support for its conclusion that the therapy constitutes a Superior
Therapy. Promptly thereafter, Synthhetic and Intrexon shall discuss and come to
a mutual agreement regarding one or more tests that will be conducted to try to
validate Intrexon’s conclusion that the product constitutes a Superior Therapy.
If the parties mutually agree that Intrexon’s conclusion is validated by such
test(s), then Synthetic shall have the following obligations with respect to
such proposed Superior Therapy: (i) within ninety (90) days after such
notification, Synthetic shall prepare and deliver to the JSC for review and
approval a development plan detailing how Synthetic will pursue the Superior
Therapy (including a proposed budget); (ii) Synthetic shall revise the
development plan as directed by the JSC; and (iii) following approval of the
development plan by the JSC, Synthetic shall use Diligent Efforts to pursue the
development of the Superior Therapy under the Program in accordance with such
development plan. If Synthetic fails to comply with the foregoing obligations,
or if Synthetic unreasonably exercises its casting vote at the JSC to either (x)
prevent the approval of a development plan for a Superior Therapy; (y) delay
such approval more than ninety (90) days after delivery of the development plan
to the JSC; or (z) approve a development plan that is insufficient in view of
the nature and magnitude of the opportunity presented by the Superior Therapy,
then Intrexon shall have the termination right set forth in Section 10.2(c)
(subject to the limitation set forth therein). For clarity, any dispute arising
under this 4.5, including any dispute as to whether a proposed project
constitutes a Superior Therapy (as with any other dispute under this Agreement)
shall be subject to dispute resolution in accordance with Article 11.

 

 19 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(c)          The activities of Synthetic’s Affiliates and any permitted
sublicensees shall be attributed to Synthetic for the purposes of evaluating
Synthetic’s fulfillment of the obligations set forth in this Section 4.5.

 

4.6           Manufacturing.

 

(a)          As part of the Therapeutic Program, Intrexon shall be tasked with
the development of one or more cell lines and may be asked by the JSC or CMCC to
research and develop processes, and may thereafter validate such processes, for
manufacturing one or more Collaboration Products hereunder. In connection with
such research and development, a Third Party selected by Synthetic and approved
by the JSC, which approval cannot be unreasonably withheld, may manufacture and
supply pre-clinical quantities of each Collaboration Product. Intrexon shall
provide, subject to reasonable controls concerning protecting all provided
Intrexon Materials, to Synthetic or the selected Third Party such quantities of
cells or other Intrexon Materials reasonable necessary for the pre-commercial
development activities hereunder, at Synthetic expense, said expense approved in
advance by written confirmation of the JSC.

 

(b)          Intrexon shall have the option to present a proposal for
consideration to the JSC to be the manufacturer of the Collaboration Product, or
component thereof, either in bulk form or as finished product, for Synthetic for
clinical and/or commercialization use. Synthetic will determine whether
Intrexon, or Synthetic’s or Intrexon’s proposed Third Party, is a manufacturer
of a Collaboration Product. Synthetic shall make their determination as to the
manufacturer of each Collaboration Product based on the commercially reasonable
consideration of their standards and criteria, as applied in a manner consistent
with that applied to the manufacture of other Collaboration Products and in good
faith. Upon Intrexon’s request, Synthetic shall provide Intrexon with a
reasonable explanation and summary of the criteria that Synthetic used in
deciding upon the manufacturer(s). In the event Intrexon is chosen by Synthetic
to manufacture Collaboration Product under this Agreement, such supply shall be
carried out under the terms negotiated by the Parties in good faith and set
forth in separate supply and quality agreements.

 

 20 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(c)          In the event that Intrexon is not selected as the manufacturer for
clinical and/or commercial quantities of a Collaboration Product, Synthetic will
assume all responsibility and related expense for manufacturing and supply of
clinical and/or commercial quantities of such Collaboration Product in
accordance with a validation process. Intrexon shall work with Synthetic to
coordinate the transfer to Synthetic, or Synthetic-designated contract
manufacturer(s), any process developed to date, along with any additional
Confidential Information or materials Controlled by Intrexon that is necessary
for the manufacturing of such bulk drug substance and/or finished product for
the sole purpose of manufacturing such bulk drug substance and/or finished
product on behalf of Synthetic for use in connection with Synthetic’s exercise
of its rights in the Field. The reasonable costs and expenses incurred by
Intrexon in carrying out such transfer shall be borne by Synthetic and shall be
negotiated in good faith by the Parties at the time Synthetic exercises its
rights under this Agreement. Synthetic, in consultation with Intrexon, will
oversee process validation of such Collaboration Products at the Synthetic
selected manufacturing site(s). The process, along with any additional
manufacturing Information transferred hereunder to Synthetic or its contract
manufacturer shall be deemed Confidential Information of Intrexon, and shall not
be further transferred to any Third Party, including any sublicensee (including
a Product Sublicensee), or Synthetic Affiliate without the prior written consent
of Intrexon. Any such changes to the process provided by Intrexon to Synthetic
are owned by Intrexon, with Synthetic having a non-exclusive license right (such
non-exclusive right hereby granted to Synthetic by Intrexon) for purposes of
exercising rights in the Field, pursuant to this Section 4.6.

 

4.7           Support Services. The JSC will meet promptly following the
Effective Date and prepare and approve the initial Work Plan which shall
describe various research tasks by which Intrexon (by itself, through its
Affiliates (including Intrexon Actobiotics), and/or through designated Third
Party JSC-approved service providers) will provide support services to Synthetic
for the research and development of Collaboration Products under the Program,
which initial Work Plan may be updated and/or amended from time to time by the
JSC. The Work Plan shall set forth activities to be undertaken by Intrexon in
support of development of Collaboration Products, deliverables, timelines, and
estimated costs (including a projected budget). Additionally, from time to time,
on an ongoing basis, Synthetic shall request, or Intrexon may propose, that
Intrexon (by itself, through its Affiliates (including Intrexon Actobiotics),
and/or through designated Third Party JSC-approved service providers) perform
certain additional support services with respect to researching and developing
new Collaboration Products or improving the manufacturing or processing methods
for any existing Collaboration Products. To the extent that the Parties mutually
agree that Intrexon (or its Affiliates) should perform such additional services,
the Parties shall negotiate in good faith the terms under which services would
be performed, it being understood that Intrexon and its Affiliates would be
compensated for such services by cash payments equal to Intrexon’s Fully Loaded
Cost in connection with such services. The JSC from time to time may reasonably
determine that specific experiments under the Program require special
therapeutic or technical expertise and thus should be conducted by Third Parties
having such capabilities. Upon agreement by the Parties, the billing for any
such work conducted by Third Party under the previous sentence may be billed
directly to Synthetic or passed through to Synthetic.

 

4.8           Compliance with Law. Each Party shall comply, and shall ensure
that its Affiliates, (sub)licensees and Third Party contractors comply, with all
applicable laws, regulations, and guidelines applicable to the Program,
including without limitation those relating to the transport, storage, and
handling of Intrexon Materials and Collaboration Products.

 

 21 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

4.9           Patent Marking. Consistent with the U.S. patent laws, Synthetic
shall ensure that Collaboration Products, or their respective packaging or
accompanying literature as appropriate, bear applicable and appropriate patent
markings for Intrexon Patent numbers. Synthetic shall provide Intrexon with
copies of any materials containing such patent markings prior to using or
disseminating such materials, in order to obtain Intrexon’s approval thereof.
Synthetic’s use of the patent markings shall be subject to prior review and
approval of the IPC. From time to time during the Term, Intrexon shall have the
right to obtain from Synthetic samples of Collaboration Product sold by
Synthetic or its Affiliates or sublicensees, or other items which reflect public
uses of the patent markings, for the purpose of inspecting the accuracy of the
patent markings. In the event that Intrexon inspects under this Section 4.9,
Intrexon shall notify the result of such inspection to Synthetic in writing
thereafter.

 

4.10         Reporting Compliance. During the Term, in the event that Intrexon
notifies Synthetic that Intrexon has reasonably concluded, after consultation
with its outside advisors, that Intrexon will have to consolidate Synthetic’s
financial statements with its own, for so long as Intrexon reasonably believes
that such consolidation is necessary, Synthetic shall use its best efforts to
comply with the following additional obligations:

 

(a)          Synthetic shall maintain at its principal place of business or,
upon notice to Intrexon, at such other place as Synthetic shall determine:

 

(i)          a copy of Synthetic’s certificate of incorporation or
organizational document and all amendments thereto, together with executed
copies of any powers of attorney pursuant to which any amendment has been
executed;

 

(ii)         a copy of this Agreement;

 

(iii)        a copy of Synthetic’s federal, state, and local income tax returns
and reports, if any; and

 

(iv)        minutes of meetings of Synthetic’s board of directors and
shareholders or actions by written consent in lieu thereof, redacted as
necessary by Synthetic to exclude any sensitive or confidential information that
Intrexon, by operation of law or contractual stipulation, is not permitted to
receive.

 

(b)          Synthetic shall use the accrual method of accounting in preparation
of its annual reports and for tax purposes and shall keep its books and records
accordingly, consistent with US GAAP.

 

(c)          Intrexon at its own expense and upon reasonable notice, may examine
any information it may reasonably request (including, to the extent Synthetic
has the right to provide such, the work papers of Synthetic’s internal and
independent auditors) and make copies of and abstracts from the financial and
operating records and books of account of Synthetic, and discuss the affairs,
finances and accounts of Synthetic with Synthetic and independent auditors of
Synthetic, all at such reasonable times and as often as Intrexon or any agents
or representatives of Intrexon may reasonably request. The rights granted
pursuant to this Section 4.10(c) are expressly subject to compliance by Intrexon
with the safety, security and confidentiality procedures and guidelines of
Synthetic, as such procedures and guidelines may be established from time to
time.

 

 22 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(d)          As soon as available but no later than ninety (90) days after the
end of each fiscal year, Synthetic shall cause to be prepared and Intrexon to be
furnished with an audited balance sheet as of the last day of such fiscal year
and an audited income statement, a statement of stockholders’ equity and
statement of cash flows for Synthetic for such fiscal year and notes associated
with each, in each case prepared in accordance with US GAAP, together with a
report of Synthetic’s independent auditor that such statements have been
prepared in accordance with US GAAP and present fairly, in all material
respects, the financial position, results of operations and cash flows of
Synthetic.

 

(e)          As soon as available but no later than forty five (45) days after
the end of each calendar quarter, Synthetic shall furnish the following to
Intrexon an unaudited balance sheet as of the last day of such period, and an
unaudited income statement, a statement of cash flows and a statement of
stockholders’ equity for Synthetic for such period, in each case prepared in
accordance with US GAAP.

 

(f)          As requested by Intrexon on no more than a quarterly basis, a
certificate, executed by the Executive Officer of Synthetic, certifying the
following:

 

(i)          Synthetic maintains accurate books and records reflecting its
assets and liabilities and maintains proper and adequate internal accounting
controls that provide assurance that (1) transactions are executed with
management’s authorization; (2) transactions are recorded as necessary to permit
preparation of the consolidated financial statements of Synthetic and to
maintain accountability for Synthetic’s consolidated assets; (3) access to the
assets of Synthetic is permitted only in accordance with management’s
authorization; (4) the reporting of assets of Synthetic is compared with
existing assets at regular intervals; and (5) accounts, notes and other
receivables and inventory are recorded accurately, and proper and adequate
procedures are implemented to effect the collection of accounts, notes and other
receivables on a current and timely basis.

 

(ii)         Synthetic maintains disclosure controls and procedures to the
extent such would be required of a publicly registered company under the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder; any such controls and procedures are effective to ensure
that all material information concerning Synthetic is made known on a timely
basis to those individuals responsible for the preparation of any filings that
may be required to be made by Intrexon with the SEC and other public disclosure
documents.

 

(g)          Synthetic shall promptly prepare and furnish to Intrexon any
information, whether written or oral, requested by Intrexon that is reasonably
necessary for purposes of Intrexon’s ongoing compliance with applicable law.

 

 23 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

4.11         Modification of Deadlines. The parties agree that the delivery
deadlines in Section 4.10 will be modified to the extent necessary to ensure
that such deliverables are provided by Synthetic no less than thirty (30) days
prior (inclusive of any cure period set forth in Section 10.2(a)) to the date
necessary for Intrexon to meet any disclosure obligation under rules or
regulations to which Intrexon may be or become subject from time to time.
Intrexon will provide Synthetic with notice as promptly as practicable regarding
any changes in Intrexon’s disclosure obligations that would require a change in
delivery deadlines or cure periods under this Section 4.11.

 

ARTICLE 5

Compensation

 

5.1           Technology Access Fee. In partial consideration for Synthetic’s
appointment as an exclusive channel collaborator in the Field and the other
rights granted to Synthetic hereunder, within ten days after receipt of approval
from the NYSE MKT for the listing of the equity referred to below (including any
extension should the NYSE MKT require shareholder approval of such issuance) but
in no event later than ninety (90) days after the Effective Date, Synthetic
shall issue to Intrexon certain equity interests in Synthetic, in accordance
with the terms and conditions of that certain Stock Issuance Agreement of even
date herewith (the “Equity Agreement”), having a Fair Market Value of three
million United States dollars ($3M) (the “Technology Access Fee”). Provided that
all closing conditions for the Technology Access Fee Shares (as defined in the
Equity Agreement) that are within the reasonable control of Intrexon have been
satisfied or waived, the issuance of the Technology Access Fee Shares (as set
forth in the Equity Agreement) is a condition subsequent to the effectiveness of
this Agreement.

 

5.2           Milestones.

 

(a)          Clinical Milestone; Payable in Equity or Cash. Upon the attainment
of certain Commercialization Milestone Events by a Collaboration Product
(whether such attainment is achieved by Synthetic or by a permitted
sublicensee), Synthetic has agreed to pay Intrexon milestone payments as set
forth in this Section 5.2(a). Following each achievement of the Clinical
Milestone Events for each different Collaboration Product for the Program,
Synthetic shall pay to Intrexon the amount of two million United States dollars
($2M), such amount being payable, at Synthetic’s election but subject to
Sections 5.2(c) through 5.2(e), (i) in cash, (ii) in shares of Synthetic’s
common stock (using Fair Market Value to calculate the number of shares to be
issued to Intrexon in lieu of cash), or (iii) in combinations thereof. Any cash
amounts paid to Intrexon under this Section 5.2(a) shall be due within thirty
(30) days after achievement of the respective Clinical Milestone Event, and any
issuance of securities to Intrexon in payment (partial or full) of Synthetic’s
obligations under this Section 5.2(a) shall be in accord with the terms and
conditions of the Equity Agreement.

 

(b)          Approval Milestones; Payable in Cash Only. Additionally, upon the
attainment of certain Commercialization Milestone Events by a Collaboration
Product (whether such attainment is achieved by Synthetic or by a permitted
sublicensee), Synthetic has agreed to pay Intrexon additional milestone payments
as set forth in this Section 5.2(b).

 

 24 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(i)          Synthetic shall pay Intrexon a milestone payment of [*****]within
thirty (30) days of each achievement of the Approval-US Milestone Event for each
different Collaboration Product.

 

(ii)         Synthetic shall pay Intrexon a milestone payment of [*****]within
thirty (30) days of each achievement of the Approval-Europe Milestone Event for
each different Collaboration Product.

 

(c)          Clinical Milestone Event After Company Sale or After Reverse
Merger. In the event that Synthetic consummates a Company Sale prior to paying
to Intrexon any payment due under Sections 5.2(a) and this Agreement is
transferred or assigned to the buyer in connection with such Company Sale, then
all subsequent payments for Clinical Milestone Events shall thereafter each be
payable only in cash to Intrexon. In the event that Synthetic consummates a
Reverse Merger, subsequent payments to Intrexon due under Section 5.2(a) shall
be payable, at Intrexon’s option (and not Synthetic’s option), in cash only, in
Synthetic common stock only, or in combinations thereof to Intrexon.

 

(d)          Consolidation. The Parties agree that Synthetic’s option to pay any
milestone payments that come due for achievement of the Clinical Milestone Event
under this Agreement in equity (or partially in equity) shall in no event
require Intrexon to accept equity of Synthetic as payment if, upon Intrexon’s
reasonable conclusion after consultation with its outside advisors, receipt of
such equity payment by Intrexon would cause Intrexon to have to consolidate
Synthetic’s financial statements with Intrexon’s financial statements. To this
end, upon each achievement of any Clinical Milestone Event that triggers a
milestone payment being due by Synthetic to Intrexon under Section 5.2(a) above,
Synthetic shall notify Intrexon as soon as possible if Synthetic intends to
elect to pay the specific milestone payment in equity, such notification being
in writing and delivered to Intrexon in no event less than ten (10) business
days from the date of achievement of the respective Clinical Milestone Event. If
Synthetic does not so-notify Intrexon within the time frame set forth in the
prior sentence, such specific Clinical Milestone payment shall become payable to
Intrexon solely in cash. Additionally, upon receiving any notice from Synthetic
under the second sentence of this Section 5.2(d) of Synthetic’s intent to pay a
particular Commercialization Milestone payment in equity, Intrexon will
therefrom have five (5) business days to consult with its outside advisors to
conclude whether the expected payment of Synthetic equity to Intrexon is
reasonably likely to cause Intrexon to be required to consolidate Synthetic’s
financial statements with its own. If Intrexon reasonably concludes, after
consultation with its outside advisors, that payment of the respective amount in
Synthetic equity would cause consolidation, (i) Intrexon may notify Synthetic of
this conclusion within such five (5) business days from Intrexon’s receipt of
Synthetic’s notice under this subsection, and (ii) upon Intrexon so-notifying
Synthetic, the payment due for achievement of the respective Commercialization
Milestone Event shall be payable by Synthetic solely in cash. In the event that
Intrexon fails to so-notify Synthetic of its conclusion or otherwise respond to
Synthetic within ten (10) days upon receiving notice from Synthetic under the
second sentence of this Section 5.2(d), then Synthetic shall be permitted to
proceed to such Commercialization Milestone in equity.

 

 25 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(e)          Product Sublicense Milestones. If (A) a Commercialization Milestone
Event occurs that gives rise to a right for Intrexon to receive a payment from
Synthetic under Section 5.3(a) or Section 5.3(b), (B) that Commercialization
Milestone Event is achieved by a Collaboration Product licensed to a Product
Sublicensee under a respective Product Sublicense, and (C) Synthetic is due to
receive a milestone payment from the Product Sublicensee for achievement of that
same (or substantially similar) Commercialization Milestone Event by the
sublicensed Collaboration Product under the respective Product Sublicense, then
Intrexon may elect at its own discretion to waive that particular milestone
payment from Synthetic for that particular Commercialization Milestone Event and
instead designate the amount of the payment due to Synthetic from the Product
Sublicensee for acheivement of that same (or substantially similar)
Commercializaton Milestone Event as Sublicensing Revenue for which Intrexon will
be entitled to receive cash revenue sharing payments under Section 5.2(b). If it
so elects under this Section 5.3(e), Intrexon must notify Synthetic in writing
of its waiver of the specific milestone under the above Section 5.3(a) or
Section 5.3(b) (as applicable) and its concurrent election to share the
milestone payment due from the Product Sublicensee as Sublicensing Revenue at
least five (5) business days prior to the deadline for Synthetic to make a
payment for the waived milestone payment. The actual receipt by Intrexon of its
full share of the Product Sublicensee milestone payment as Sublicensing Revenue
will be a condition subsequent to making final any waiver of Intrexon’s rights
to receive the respective milestone payment otherwise due from Synthetic under
Section 5.3(a) or Section 5.3(b) (as applicable). Synthetic will pay Intrexon
any amount due under this Section 5.3(e) within the later of (i) thirty (30)
days from underlying Commercialization Milestone Event, or (ii) ten (10) days
following the date stipulated in the underlying Product Sublicense for Synthetic
to receive the milestone payment.

 

5.3           Equity Agreement Control. All issuances of equity interests to
Intrexon, or cash payments to Intrexon in lieu of equity, shall be in accordance
with the terms and conditions of the Equity Agreement, which Equity Agreement
shall control to the extent they may conflict with Sections 5.1 through 5.2 of
this Agreement.

 

5.4           Revenue Sharing.

 

(a)          No later than thirty (30) days after each calendar quarter in which
there are positive Net Sales arising from the sale of any Collaboration Product
in the Field in the Territory, Synthetic shall pay to Intrexon on a
Collaboration Product-by-Collaboration Product basis a [*****] royalty on the
first one-hundred million dollars ($100M) of annual Net Sales per each
Collaboration Product, an [*****] royalty on the annual Net Sales for each such
Collaboration Product exceeding one hundred million dollars ($100M) up to and
including [*****], a [*****]royalty on the annual Net Sales for each such
Collaboration Products exceeding [*****]up to and including[*****], a
[*****]royalty on the annual Net Sales for each such Collaboration Products
exceeding [*****] up to and including seven hundred fifty million dollars
($750M), and a [*****] royalty on annual Net Sales for each such Collaboration
Product exceeding seven hundred fifty million dollars ($750M). Commencing with
the Effective Date, in the event that are negative Net Sales for a particular
Collaboration Product in any calendar quarter, neither Synthetic nor Intrexon
shall owe any payments hereunder with respect to such Collaboration Product. Any
negative Net Sales that results from Excess Product Liability Costs may be
carried forward to future quarters and offset against positive Net Sales in such
future quarters for the same Collaboration Product. Except as set forth in the
preceding sentence, Synthetic shall not be permitted to carry forward any
negative Net Sales to subsequent quarters.

 

 26 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(b)          No later than thirty (30) days after each calendar quarter in which
Synthetic or any Synthetic Affiliate receives Sublicensing Revenue, Synthetic
shall pay to Intrexon fifty percent (50%) of such Sublicensing Revenue.

 

5.5           Method of Payment. Except for payments payable as and made in the
form of equity interests, payments due to Intrexon under this Agreement shall be
paid in United States dollars by wire transfer to a bank in the United States
designated in writing by Intrexon. All references to “dollars” or “$” herein
shall refer to United States dollars.

 

5.6           Payment Reports and Records Retention. Within thirty (30) days
after the end of each calendar quarter during which Net Sales have been
generated, during which Sublicensing Revenue has been received, during which a
negative Net Sales has occurred, or during which a Commercialization Milestone
Event has been achieved, Synthetic shall deliver to Intrexon a written report
that shall contain at a minimum for the applicable calendar quarter:

 

(a)          gross sales of each Collaboration Product (on a country-by-country
basis);

 

(b)          itemized calculation of Net Sales, showing all applicable
deductions;

 

(c)          itemized calculation of Sublicensing Revenue;

 

(d)          the amount of any negative Net Sales for the applicable calendar
quarter, and any negative Net Sales amount carried forward from a prior quarter
and applied during the present quarter (as per Section 5.4(a));

 

(e)          the amount of the payment (if any) due pursuant to Section 5.4(a)
and/or 5.4(b);

 

(f)          the amount of the payment (if any) made by Synthetic, or that has
become due by the achievement of milestones during the preceding calendar
quarter under Section 5.2;

 

(g)          the amount of taxes, if any, withheld to comply with any applicable
law; and

 

(h)          the exchange rates used in any of the foregoing calculations.

 

For three (3) years after each sale or other commercial use of Collaboration
Product, or after incurring any component item Synthetic incorporated into its
calculations above, Synthetic shall keep (and shall ensure that its Affiliates
and, if applicable, (sub)licensees shall keep) complete and accurate records of
such sales, commercial use, or component item in sufficient detail to confirm
the accuracy of the payment calculations hereunder.

 

 27 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

5.7           Audits.

 

(a)          Upon the written request of Intrexon, Synthetic shall permit an
independent certified public accounting firm of internationally recognized
standing selected by Intrexon, and reasonably acceptable to Synthetic, to have
access to and to review, during normal business hours and upon no less than
thirty (30) days prior written notice, the applicable records of Synthetic and
its Affiliates to verify the accuracy and timeliness of the reports and payments
made by Synthetic under this Agreement. Such review may cover the records for
sales made in any calendar year ending not more than three (3) years prior to
the date of such request. The accounting firm shall disclose to both Parties
whether the royalty reports and/or know-how reports conform to the provisions of
this Agreement and/or US GAAP, as applicable, and the specific details
concerning any discrepancies. Such audit may not be conducted more than once in
any calendar year.

 

(b)          If such accounting firm concludes that additional amounts were owed
during such period, Synthetic shall pay additional amounts, with interest from
the date originally due as set forth in Section 5.9, within thirty (30) days of
receipt of the accounting firm’s written report. If the amount of the
underpayment is greater than ten percent (10%) of the total amount actually owed
for the period audited, then Synthetic shall in addition reimburse Intrexon for
all costs related to such audit; otherwise, Intrexon shall pay all costs of the
audit. In the event of overpayment, any amount of such overpayment shall be
fully creditable against amounts payable for the immediately succeeding calendar
quarter(s); provided, however, that such credit cannot be applied to reduce the
amounts payable by Synthetic to Intrexon for any particular calendar quarter by
more than twenty-five percent (25%) of the amount otherwise due to Intrexon.

 

(c)          Intrexon shall (i) treat all information that it receives under
this Section 5.7 in accordance with the confidentiality provisions of Article 7
and (ii) cause its accounting firm to enter into an acceptable confidentiality
agreement with Synthetic obligating such firm to retain all such financial
information in confidence pursuant to such confidentiality agreement, in each
case except to the extent necessary for Intrexon to enforce its rights under
this Agreement.

 

5.8           Taxes. The Parties will cooperate in good faith to obtain the
benefit of any relevant tax treaties to minimize as far as reasonably possible
any taxes which may be levied on any amounts payable hereunder. Synthetic shall
deduct or withhold from any payments any taxes that it is required by applicable
law to deduct or withhold. Notwithstanding the foregoing, if Intrexon is
entitled under any applicable tax treaty to a reduction of the rate of, or the
elimination of, applicable withholding tax, it may deliver to Synthetic or the
appropriate governmental authority (with the assistance of Synthetic to the
extent that this is reasonably required and is expressly requested in writing)
the prescribed forms necessary to reduce the applicable rate of withholding or
to relieve Synthetic of its obligation to withhold tax, and Synthetic shall
apply the reduced rate of withholding tax, or dispense with withholding tax, as
the case may be, provided that Synthetic has received evidence of Intrexon’s
delivery of all applicable forms (and, if necessary, its receipt of appropriate
governmental authorization) at least fifteen (15) days prior to the time that
the payment is due. If, in accordance with the foregoing, Synthetic withholds
any amount, it shall make timely payment to the proper taxing authority of the
withheld amount, and send to Intrexon proof of such payment within forty-five
(45) days following that latter payment. Additionally, Intrexon may on an
Collaboration Product-by-Collaboration Product basis, and acting upon reasonable
advice of outside tax and/or accounting advisors, request in writing that
Synthetic make all of, or a percentage of, any payment that becomes due under
Section 5.2 or Section 5.4 above to Intrexon’s Affiliate directly (instead of to
Intrexon), to the extent that such Affiliate has contributed intellectual
property to the respective Synthetic Product. To the extent that Synthetic has
received such a request from Intrexon under the prior sentence at least thirty
(30) days prior to the time that the payment is due, Synthetic shall honor the
request to make the applicable payments (in whole or in part, as applicable) to
the Intrexon Affiliate.

 

 28 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

5.9           Late Payments. Any amount owed by Synthetic to Intrexon under this
Agreement that is not paid within the applicable time period set forth herein
shall accrue interest at the lower of (a) two percent (2%) per month,
compounded, or (b) the highest rate permitted under applicable law.

 

ARTICLE 6

Intellectual Property

 

6.1           Ownership.

 

(a)          Subject to the license granted under Section 3.1, all rights in the
Intrexon IP shall remain with Intrexon.

 

(b)          Synthetic and/or Intrexon may solely or jointly conceive, reduce to
practice or develop discoveries, inventions, processes, techniques, and other
technology, whether or not patentable, in the course of performing the Program
(collectively “Inventions”). Each Party shall promptly provide the other Party
with a detailed written description of any such Inventions that relate to the
Field. Inventorship shall be determined in accordance with United States patent
laws.

 

(c)          Intrexon shall solely own all right, title and interest in all
Inventions related to Intrexon Channel Technology, together with all Patent
rights and other intellectual property rights therein (the “Channel-Related
Program IP”). Synthetic hereby assigns all of its right, title and interest in
and to the Channel-Related Program IP to Intrexon. Synthetic agrees to execute
such documents and perform such other acts as Intrexon may reasonably request to
obtain, perfect and enforce its rights to the Channel-Related Program IP and the
assignment thereof.

 

(d)          Notwithstanding anything to the contrary in this Agreement, any
discovery, invention, process, technique, or other technology, whether or not
patentable, that is conceived, reduced to practice or developed by Synthetic
solely or jointly through the use of the Intrexon Channel Technology, Intrexon
IP, or Intrexon Materials in breach of the terms and conditions of this
Agreement, together with all patent rights and other intellectual property
rights therein, shall be solely owned by Intrexon and shall be included in the
Channel-Related Program IP.

 

(e)          All information regarding Channel-Related Program IP shall be
Confidential Information of Intrexon. Synthetic shall be under appropriate
written agreements with each of its employees, contractors, or agents working on
the Program, pursuant to which such person shall grant all rights in the
Inventions to Synthetic (so that Synthetic may convey certain of such rights to
Intrexon, as provided herein) and agree to protect all Confidential Information
relating to the Program.

 

 29 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(f)          All rights, technology, and intellectual property (A) owned by
Synthetic or licensed from a Third Party by Synthetic as of the Effective Date,
or (B) thereafter developed by Synthetic independent of the Program, Intrexon
Channel Technology, Intrexon IP or Intrexon Materials, shall be owned by and
remain the property of Synthetic (the “Synthetic Independent IP”).

 

6.2           Patent Prosecution.

 

(a)          Intrexon shall have the sole right, but not the obligation, to (a)
conduct and control the filing, prosecution and maintenance of the Intrexon
Patents, and (b) conduct and control the filing, prosecution, and maintenance of
any applications for patent term extension and/or supplementary protection
certificates that may be available as a result of the regulatory approval of any
Collaboration Product. At the reasonable request of Intrexon, Synthetic shall
cooperate with Intrexon in connection with such filing, prosecution, and
maintenance, at Intrexon’s expense. Under no circumstances shall Synthetic (a)
file, attempt to file, or assist anyone else in filing, or attempting to file,
any Patent application, either in the United States or elsewhere, that claims or
uses or purports to claim or use or relies for support upon an Invention owned
by Intrexon, (b) use, attempt to use, or assist anyone else in using or
attempting to use, the Intrexon Know-How, Intrexon Materials, or any
Confidential Information of Intrexon to support the filing of a Patent
application, either in the United States or elsewhere, that contains claims
directed to the Intrexon IP, Intrexon Materials, or the Intrexon Channel
Technology, or (c) without prior approval of the IPC, file, attempt to file, or
assist anyone else in filing, or attempting to file, any application for patent
term extension or supplementary protection certificate, either in the United
States or elsewhere, that relies upon the regulatory approval of a Collaboration
Product.

 

(b)          Synthetic shall have the sole right, but not the obligation, to
conduct and control the filing, prosecution and maintenance of any Patents
claiming Inventions that are owned by Synthetic or its Affiliates and not
assigned to Intrexon under Section 6.1(c) (“Synthetic Program Patents”). At the
reasonable request of Synthetic, Intrexon shall cooperate with Synthetic in
connection with such filing, prosecution, and maintenance, at Synthetic’s
expense.

 

(c)          As used herein, “Prosecuting Party” means Intrexon in the case of
Intrexon Patents and Synthetic in the case of Synthetic Program Patents. The
Prosecuting Party shall be entitled to use patent counsel selected by it and
reasonably acceptable to the non-Prosecuting Party (including in-house patent
counsel as well as outside patent counsel) for the prosecution of the Intrexon
Patents and Synthetic Program Patents, as applicable. The Prosecuting Party
shall:

 

 30 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(i)          regularly provide the other Party in advance with reasonable
information relating to the Prosecuting Party’s prosecution of Patents
hereunder, including by providing copies of substantive communications, notices
and actions submitted to or received from the relevant patent authorities and
copies of drafts of filings and correspondence that the Prosecuting Party
proposes to submit to such patent authorities (it being understood that, to the
extent that any such information is readily accessible to the public, the
Prosecuting Party may, in lieu of directly providing copies of such information
to such other Party, provide such other Party with sufficient information that
will permit such other Party to access such information itself directly);

 

(ii)         consider in good faith and consult with the non-Prosecuting Party
regarding its timely comments with respect to the same; provided, however, that
if, within fifteen (15) days after providing any documents to the
non-Prosecuting Party for comment, the Prosecuting Party does not receive any
written communication from the non-Prosecuting Party indicating that it has or
may have comments on such document, the Prosecuting Party shall be entitled to
assume that the non-Prosecuting Party has no comments thereon;

 

(iii)        consult with the non-Prosecuting Party before taking any action
that would reasonably be expected to have a material adverse impact on the scope
of claims within the Intrexon Patents and Synthetic Program Patents, as
applicable.

 

6.3           Infringement of Patents by Third Parties.

 

(a)          Except as expressly provided in the remainder of this Section 6.3,
Intrexon shall have the sole right to take appropriate action against any person
or entity directly or indirectly infringing any Intrexon Patent (or asserting
that an Intrexon Patent is invalid or unenforceable) (collectively,
“Infringement”), either by settlement or lawsuit or other appropriate action.

 

(b)          Notwithstanding the foregoing, Synthetic shall have the first
right, but not the obligation, to take appropriate action to enforce
Product-Specific Program Patents against any Infringement that involves a
commercially material amount of allegedly infringing activities in the Field
(“Field Infringement”), either by settlement or lawsuit or other appropriate
action. If Synthetic fails to take the appropriate steps to enforce
Product-Specific Program Patents against any Field Infringement within one
hundred eighty (180) days of the date one Party has provided notice to the other
Party pursuant to Section 6.3(g) of such Field Infringement, then Intrexon shall
have the right (but not the obligation), at its own expense, to enforce
Product-Specific Program Patents against such Field Infringement, either by
settlement or lawsuit or other appropriate action.

 

(c)          With respect to any Field Infringement that cannot reasonably be
abated through the enforcement of Product-Specific Program Patents pursuant to
Section 6.3(b) but can reasonably be abated through the enforcement of Intrexon
Patent(s) (other than the Product-Specific Program Patents), Intrexon shall be
obligated to choose one of the following courses of action: (i) enforce one or
more of the applicable Intrexon Patent(s) in a commercially reasonable manner
against such Field Infringement, or (ii) [*****]. Intrexon and Synthetic shall
bear the costs and expenses of such enforcement equally. The determination of
which Intrexon Patent(s) to assert shall be made by Intrexon in its sole
discretion; provided, however, that Intrexon shall consult in good faith with
Synthetic on such determination. For the avoidance of doubt, Intrexon has no
obligations under this Agreement to enforce any Intrexon Patents against, or
otherwise abate, any Infringement that is not a Field Infringement.

 

 31 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(d)          In the event a Party pursues an action under this Section 6.3, the
other Party shall reasonably cooperate with the enforcing Party with respect to
the investigation and prosecution of any alleged, threatened, or actual
Infringement, at the enforcing Party’s expense (except with respect to an action
under Section 6.3(c), where all costs and expenses will be shared equally in
accordance with terms thereof).

 

(e)          Synthetic shall not settle or otherwise compromise any action under
this Section 6.3 in a way that diminishes the rights or interests of Intrexon
outside the Field or adversely affects any Intrexon Patent without Intrexon’s
prior written consent, which consent shall not be unreasonably withheld.
Intrexon shall not settle or otherwise compromise any action under this Section
6.3 in a way that diminishes the rights or interests of Synthetic in the Field
or adversely affects any Intrexon Patent with respect to the Field without
Synthetic’s prior written consent, which consent shall not be unreasonably
withheld.

 

(f)          Except as otherwise agreed to by the Parties in writing, any
settlements, damages or other monetary awards recovered pursuant to a suit,
proceeding, or action brought pursuant to Section 6.3 will be allocated first to
the costs and expenses of the Party controlling such action, and second, to the
costs and expenses (if any) of the other Party (to the extent not otherwise
reimbursed), and any remaining amounts (the “Recovery”) will be shared by the
Parties as follows: In any action initiated by Intrexon pursuant to Section
6.3(a) that does not involve Field Infringement, or in any action initiated by
Intrexon pursuant to Section 6.3(b), Intrexon shall retain one hundred percent
(100%) of any Recovery. In any action initiated by Synthetic pursuant to Section
6.3(b), [*****]. In any action initiated by Intrexon or Synthetic pursuant to
Section 6.3(c), the Parties shall share the Recovery equally, and such Recovery
shall not be deemed to constitute Sublicensing Revenue.

 

(g)          Synthetic shall promptly notify Intrexon in writing of any
suspected, alleged, threatened, or actual Infringement of which it becomes
aware, and Intrexon shall promptly notify Synthetic in writing of any suspected,
alleged, threatened, or actual Field Infringement of which it becomes aware.

 

ARTICLE 7

Confidentiality

 

7.1           Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, each Party agrees that
it shall keep confidential and shall not publish or otherwise disclose and shall
not use for any purpose other than as provided for in this Agreement any
Confidential Information disclosed to it by the other Party pursuant to this
Agreement, except to the extent that the receiving Party can demonstrate by
competent evidence that specific Confidential Information:

 

 32 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(a)          was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the other Party;

 

(b)          was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;

 

(c)          became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

 

(d)          was disclosed to the receiving Party, other than under an
obligation of confidentiality to a Third Party, by a Third Party who had no
obligation to the disclosing Party not to disclose such information to others;
or

 

(e)          was independently discovered or developed by the receiving Party
without the use of Confidential Information belonging to the disclosing Party,
as documented by the receiving Party’s written records.

 

The foregoing non-use and non-disclosure obligation shall continue (i)
indefinitely, for all Confidential Information that qualifies as a trade secret
under applicable law; or (ii) for the Term of this Agreement and for seven (7)
years thereafter, in all other cases.

 

7.2           Authorized Disclosure. Notwithstanding the limitations in this
Article 7, either Party may disclose the Confidential Information belonging to
the other Party to the extent such disclosure is reasonably necessary in the
following instances:

 

(a)          complying with applicable laws or regulations or valid court
orders, provided that the Party making such disclosure provides the other Party
with reasonable prior written notice of such disclosure and makes a reasonable
effort to obtain, or to assist the other Party in obtaining, a protective order
preventing or limiting the disclosure and/or requiring that the terms and
conditions of this Agreement be used only for the purposes for which the law or
regulation required, or for which the order was issued;

 

(b)          to regulatory authorities in order to seek or obtain approval to
conduct clinical trials, or to gain regulatory approval, of Collaboration
Products or any products being developed by Intrexon or its other licensees
and/or channel partners or collaborators, provided that the Party making such
disclosure (i) provides the other Party with reasonable opportunity to review
any such disclosure in advance and to suggest redactions or other means of
limiting the disclosure of such other Party’s Confidential Information and (ii)
does not unreasonably reject any such suggestions;

 

(c)          disclosure to investors and potential investors, acquirers, or
merger candidates who agree to maintain the confidentiality of such information,
provided that such disclosure is used solely for the purpose of evaluating such
investment, acquisition, or merger (as the case may be);

 

 33 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(d)          disclosure on a need-to-know basis to Affiliates, licensees,
sublicensees, employees, consultants or agents (such as CROs and clinical
investigators) who agree to be bound by obligations of confidentiality and
non-use at least equivalent in scope to those set forth in this Article 7; and

 

(e)          disclosure of the terms of this Agreement by Intrexon to
collaborators and other channel partners or collaborators who agree to be bound
by obligations of confidentiality and non-use at least equivalent in scope to
those set forth in this Article 7.

 

7.3           Publicity; Publications. The Parties agree that the public
announcement of the execution of this Agreement shall be substantially in the
form of a press release mutually agreed to by the Parties. Each Party will
provide the other Party with the opportunity to review and comment, prior to
submission or presentation, on external reports, securities filings,
publications and presentations (e.g., press releases, reports to government
agencies, abstracts, posters, manuscripts and oral presentations) that refer to
this Agreement or, Collaboration Products, or the Program. For such reports,
publications, and presentations, the disclosing Party will provide the other
Party at least fifteen (15) calendar days for review of the proposed submission
or presentation. In the case of any Form 8-K or other securities filing, such
shall be provided to the non-filing Party by the filing party as soon as
practicable prior to filing for review and comment and the Parties shall
reasonably cooperate to seek and obtain confidential treatment (to the extent
appropriate and permissible) of sensitive business information. For reports and
manuscripts, the disclosing Party will provide the other Party at least thirty
(30) days for review of the report or manuscript. The presenting Party will act
in good faith to incorporate the comments of the other Party and shall, in any
event, redact any Confidential Information of the other Party and cooperate with
the other Party to postpone such submissions or presentations if necessary to
provide the other Party with sufficient time to prepare and file any related
Patent applications before the submission or presentation occurs, as
appropriate. Notwithstanding anything to the contrary in this Agreement, in no
event will either Party be obligated to provide the other Party with the
opportunity to review and comment, prior to submission or presentation, of
external reports, securities filings, publications and presentations (e.g.,
press releases, reports to government agencies, abstracts, posters, manuscripts
and oral presentations) that are specifically related to this Agreement,
Collaboration Product or the Program if the information disclosed in such
reports, publications and presentations that refer specifically to this
Agreement, Collaboration Product or the Program is the same as or substantially
and materially similar to information previously presented by a Party to the
other Party for review and comment pursuant to this Section 7.3.

 

7.4           Terms of the Agreement. Each Party shall treat the terms of this
Agreement as the Confidential Information of other Party, subject to the
exceptions set forth in Section 7.2. Notwithstanding the foregoing, each Party
acknowledges that the other Party may be obligated to file a copy of this
Agreement with the SEC, either as of the Effective Date or at some point during
the Term. Each Party shall be entitled to make such a required filing, provided
that it requests confidential treatment of certain commercial terms and
sensitive technical terms hereof to the extent such confidential treatment is
reasonably available to it. In the event of any such filing, the filing Party
shall provide the other Party with a copy of the Agreement marked to show
provisions for which the filing Party intends to seek confidential treatment and
shall reasonably consider and incorporate the other Party’s comments thereon to
the extent consistent with the legal requirements governing redaction of
information from material agreements that must be publicly filed. The other
Party shall promptly provide any such comments.

 

 34 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

7.5           Proprietary Information and Operational Audits.

 

(a)          For the purpose of confirming compliance with the Field-limited
licenses granted in Article 3, the diligence obligations of Article 4, the
intellectual property provisions of Article 6, and the confidentiality
obligations under Article 7, Synthetic acknowledges that Intrexon’s authorized
representative(s), during regular business hours may (i) examine and inspect
Synthetic’s facilities and (ii) inspect all data and work products relating to
this Agreement, subject to restrictions imposed by applicable laws. Any
examination or inspection hereunder shall require five (5) business days written
notice from Intrexon to Synthetic. Synthetic will make itself and the pertinent
employees and/or agents available, on a reasonable basis, to Intrexon for the
aforementioned compliance review.

 

(b)          For the purpose of confirming compliance with the diligence
obligations of Section 4.6, and the confidentiality obligations under Article 7,
Intrexon acknowledges that Synthetic authorized representative(s), during
regular business hours may (i) examine and inspect Intrexon’s facilities and
(ii) inspect all data and work products relating to this Agreement. Any
examination or inspection hereunder shall require five (5) business days written
notice from Synthetic to Intrexon. Intrexon will make itself and the pertinent
employees and/or agents available, on a reasonable basis, to Synthetic for the
aforementioned compliance review, provided that such inspection may occur no
more than once per calendar year.

 

(c)          In view of the Intrexon Confidential Information, Intrexon
Know-How, and Intrexon Materials transferred to Synthetic hereunder, Intrexon
from time-to-time, but no more than quarterly, may request that Synthetic
confirm the status of the Intrexon Materials at Synthetic (i.e. how much used,
how much shipped, to whom and any unused amounts destroyed (by whom, when) as
well as any amounts returned to Intrexon or destroyed). Within ten (10) business
days of Synthetic’s receipt of any such written request, Synthetic shall provide
the written report to Intrexon.

 

7.6           Intrexon Commitment. Intrexon shall use reasonable efforts to
obtain an agreement with its other licensees and channel partners or
collaborators to enable Synthetic to disclose confidential information of such
licensees and channel partners or collaborators to regulatory authorities in
order to seek or obtain approval to conduct clinical trials, or to gain
regulatory approval of, Collaboration Products, in a manner consistent with the
provisions of Section 7.2(b).

 

 35 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

ARTICLE 8

Representations And Warranties

 

8.1           Representations and Warranties of Synthetic. Synthetic hereby
represents and warrants to Intrexon that, as of the Effective Date:

 

(a)          Corporate Power. Synthetic is duly organized and validly existing
under the laws of Nevada and has full corporate power and authority to enter
into this Agreement and to carry out the provisions hereof.

 

(b)          Due Authorization. Synthetic is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and the person
executing this Agreement on Synthetic’s behalf has been duly authorized to do so
by all requisite corporate action.

 

(c)          Binding Agreement. This Agreement is a legal and valid obligation
binding upon Synthetic and enforceable in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting
creditors’ rights, and subject to general equity principles and to limitations
on availability of equitable relief, including specific performance. The
execution, delivery and performance of this Agreement by Synthetic does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound. Synthetic is aware of no
action, suit or inquiry or investigation instituted by any governmental agency
which questions or threatens the validity of this Agreement.

 

8.2           Representations and Warranties of Intrexon. Intrexon hereby
represents and warrants to Synthetic that, as of the Effective Date:

 

(a)          Corporate Power. Intrexon is duly organized and validly existing
under the laws of Virginia and has full corporate power and authority to enter
into this Agreement and to carry out the provisions hereof.

 

(b)          Due Authorization. Intrexon is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and the person
executing this Agreement on Intrexon’s behalf has been duly authorized to do so
by all requisite corporate action.

 

(c)          Binding Agreement. This Agreement is a legal and valid obligation
binding upon Intrexon and enforceable in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting
creditors’ rights, and subject to general equity principles and to limitations
on availability of equitable relief, including specific performance. The
execution, delivery and performance of this Agreement by Intrexon does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound. Intrexon is aware of no action,
suit or inquiry or investigation instituted by any governmental agency which
questions or threatens the validity of this Agreement.

 

 36 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(d)          Additional Intellectual Property Representations.

 

(i)          Intrexon possesses sufficient rights to enable Intrexon to grant
all rights and licenses it purports to grant to Synthetic with respect to the
Intrexon IP under this Agreement;

 

(ii)         The Intrexon Patents existing as of the Effective Date constitute
all of the Patents Controlled by Intrexon as of such date that are necessary for
the development, manufacture and Commercialization of Collaboration Products;

 

(iii)        Intrexon has not granted, and during the Term Intrexon will not
grant, any right or license, to any Third Party under the Intrexon IP that
conflicts with the rights or licenses granted or to be granted to Synthetic
hereunder;

 

(iv)        There is no threatened or pending litigation, Intrexon has not
received any written notice of any such threatened or actual claims or
litigation, seeking to invalidate or otherwise bearing on the Intrexon Patents
or Intrexon’s rights therein;

 

(v)         None of the Intrexon Patents is subject to any threatened or pending
inter partes review, post grant review, re-examination, opposition,
interference, litigation or other dispute resolution proceedings;

 

(vi)        All of the Intrexon Patents have been filed and prosecuted in
accordance with all Applicable Laws and have been maintained, with all
applicable fees with respect thereto (to the extent such fees have come due)
having been paid;

 

(vii)       Intrexon has entered into agreements with each of its current and
former officers, employees and consultants involved in research and development
work, including development of the Intrexon’s products and technology providing
Intrexon, to the extent permitted by law, with title and ownership to patents,
patent applications, trade secrets and inventions conceived, developed, reduced
to practice by such person, solely or jointly with other of such persons, during
the period of employment by Intrexon (except where the failure to have entered
into such an agreement would not have a material adverse effect on the rights
granted to Synthetic herein), and Intrexon is not aware that any of its
employees or consultants is in material violation thereof;

 

(viii)      To Intrexon’s knowledge, there is no infringement, misappropriation
or violation by Third Parties of any Intrexon Channel Technology or Intrexon IP
in the Field;

 

(ix)         There is no pending or, to Intrexon’s knowledge, threatened action,
suit, proceeding or claim by others against Intrexon that Intrexon infringes,
misappropriates or otherwise violates any intellectual property or other
proprietary rights of others in connection with the use of the Intrexon Channel
Technology or Intrexon IP, and Intrexon has not received any written notice of
such claim;

 

 37 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(x)          To Intrexon’s knowledge, no employee of Intrexon is the subject of
any claim or proceeding involving a violation of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, non-disclosure agreement
or any restrictive covenant to or with a former employer (A) where the basis of
such violation relates to such employee’s employment with Intrexon or actions
undertaken by the employee while employed with Intrexon and (B) where such
violation is relevant to the use of the Intrexon Channel Technology in the
Field;

 

(xi)         None of the Intrexon Patents owned by Intrexon or its Affiliates,
and, to Intrexon’s knowledge, none of the Intrexon Patents licensed to Intrexon
or its Affiliates, have been adjudged invalid or unenforceable by a court of
competent jurisdiction or applicable government agency, in whole or in part, and
there is no pending or, to Intrexon’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intrexon Patents; and

 

(xii)        Except as otherwise disclosed in writing to Synthetic, Intrexon:
(A) is in material compliance with all statutes, rules or regulations applicable
to the ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product that is under development,
manufactured or distributed by Intrexon in the Field (“Applicable Laws”); (B)
has not received any FDA Form 483, notice of adverse finding, warning letter,
untitled letter or other correspondence or notice from the United States Food
and Drug Administration (the “FDA”) or any other federal, state, local or
foreign governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”), which would,
individually or in the aggregate, result in a material adverse effect; (C)
possesses all material Authorizations necessary for the operation of its
business as described in the Field and such Authorizations are valid and in full
force and effect and Intrexon is not in material violation of any term of any
such Authorizations; and (D) since January 1, 2011, (1) has not received notice
of any claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from the FDA or any other federal, state, local or
foreign governmental or regulatory authority or third party alleging that any
product operation or activity is in material violation of any Applicable Laws or
Authorizations and has no knowledge that the FDA or any other federal, state,
local or foreign governmental or regulatory authority or third party is
considering any such claim, litigation, arbitration, action, suit investigation
or proceeding; (2) has not received notice that the FDA or any other federal,
state, local or foreign governmental or regulatory authority has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
material Authorizations and has no knowledge that the FDA or any other federal,
state, local or foreign governmental or regulatory authority is considering such
action; (3) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were materially complete and
correct on the date filed (or were corrected or supplemented by a subsequent
submission); and (4) has not, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any recall,
market withdrawal or replacement, safety alert, post sale warning, “dear doctor”
letter, or other notice or action relating to the alleged lack of safety or
efficacy of any product or any alleged product defect or violation and, to
Intrexon’s knowledge, no third party has initiated, conducted or intends to
initiate any such notice or action.

 

 38 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

except, in each of (ix) through (xii), for any instances which would not,
individually or in the aggregate, result in a material adverse effect on the
rights granted to Synthetic hereunder or Intrexon’s ability to perform its
obligations hereunder.

 

8.3           Warranty Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES PROVIDED IN
THIS ARTICLE 8 OR IN THE EQUITY AGREEMENT, EACH PARTY HEREBY DISCLAIMS ANY AND
ALL OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION
ANY WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

ARTICLE 9

Indemnification

 

9.1           Indemnification by Intrexon. Intrexon agrees to indemnify, hold
harmless, and defend Synthetic and its Affiliates and its and their respective
directors, officers, employees, and agents (collectively, the “Synthetic
Indemnitees”) from and against any and all liabilities, damages, costs,
expenses, or losses (including reasonable legal expenses and attorneys’ fees)
(collectively, “Losses”) resulting from any claims, suits, actions, demands, or
other proceedings brought by a Third Party (collectively, “Claims”) to the
extent arising from (a) the gross negligence or willful misconduct of Intrexon
or any of its Affiliates, or their respective employees or agents, (b) the use,
handling, storage or transport of Intrexon Materials by or on behalf of Intrexon
or its Affiliates, licensees (other than Synthetic) or sublicensees; or (c)
breach by Intrexon of any representation, warranty or covenant in this
Agreement. Notwithstanding the foregoing, Intrexon shall not have any obligation
to indemnify the Synthetic Indemnitees to the extent that a Claim arises from
(i) the gross negligence or willful misconduct of Synthetic or any of its
Affiliates, licensees, or sublicensees, or their respective employees or agents;
or (ii) a breach by Synthetic of a representation, warranty, or covenant of this
Agreement.

 

9.2           Indemnification by Synthetic. Synthetic agrees to indemnify, hold
harmless, and defend Intrexon, its Affiliates and Third Security, and their
respective directors, officers, employees, and agents (and any Third Parties
which have licensed to Intrexon intellectual property rights within Intrexon IP
on or prior to the Effective Date, to the extent required by the relevant
upstream license agreement) (collectively, the “Intrexon Indemnitees”) from and
against any Losses resulting from Claims, to the extent arising from any of the
following: (a) the gross negligence or willful misconduct of Synthetic or any of
its Affiliates or their respective employees or agents; (b) the use, handling,
storage, or transport of Intrexon Materials by or on behalf of Synthetic or its
Affiliates, licensees, or sublicensees; (c) breach by Synthetic of any material
representation, warranty or covenant in this Agreement; or (d) the design,
development, manufacture, regulatory approval, handling, storage, transport,
distribution, sale or other disposition of any Collaboration Product by or on
behalf of Synthetic or its Affiliates, licensees, or sublicensees.
Notwithstanding the foregoing, Synthetic shall not have any obligation to
indemnify the Intrexon Indemnitees to the extent that a Claim arises from (i)
the gross negligence or willful misconduct of Intrexon or any of its Affiliates,
or their respective employees or agents; or (ii) a breach by Intrexon of a
representation, warranty, or covenant of this Agreement.

 

 39 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

9.3           Product Liability Claims. Notwithstanding the provisions of
Section 9.2, any Losses arising out of any Third Party claim, suit, action,
proceeding, liability or obligation involving any actual or alleged death or
bodily injury arising out of or resulting from the development, manufacture or
Commercialization of any Collaboration Products for use or sale in the Field, to
the extent that such Losses exceed the amount (if any) covered by the applicable
Party’s product liability insurance (“Excess Product Liability Costs”), shall be
paid by [*****], except to the extent such Losses arise out of any Third-Party
Claim based on the gross negligence or willful misconduct of a Party, its
Affiliates, or its Affiliates’ sublicensees, or any of the respective officers,
directors, employees and agents of each of the foregoing entities, in the
performance of obligations or exercise of rights under this Agreement.

 

9.4           Control of Defense. As a condition precedent to any
indemnification obligations hereunder, any entity entitled to indemnification
under this Article 9 shall give written notice to the indemnifying Party of any
Claims that may be subject to indemnification, promptly after learning of such
Claim. If such Claim falls within the scope of the indemnification obligations
of this Article 9, then the indemnifying Party shall assume the defense of such
Claim with counsel reasonably satisfactory to the indemnified Party. The
indemnified Party shall cooperate with the indemnifying Party in such defense.
The indemnified Party may, at its option and expense, be represented by counsel
of its choice in any action or proceeding with respect to such Claim. The
indemnifying Party shall not be liable for any litigation costs or expenses
incurred by the indemnified Party without the indemnifying Party’s written
consent, such consent not to be unreasonably withheld. The indemnifying Party
shall not settle any such Claim if such settlement (a) does not fully and
unconditionally release the indemnified Party from all liability relating
thereto or (b) adversely impacts the exercise of the rights granted to the
indemnified Party under this Agreement, unless the indemnified Party otherwise
agrees in writing.

 

9.5           Insurance. Immediately prior to, and during marketing of
Collaboration Products, Synthetic shall maintain in effect and good standing a
product liability insurance policy issued by a reputable insurance company in
amounts considered standard for the industry. Immediately prior to, and during
the conduct of any clinical trials for Collaboration Products, Synthetic shall
maintain in effect and good standing a clinical trials liability insurance
policy issued by a reputable insurance company in amounts considered standard
for the industry. At Intrexon’s reasonable request, Synthetic shall provide
Intrexon with all details regarding such policies, including without limitation
copies of the applicable liability insurance contracts. Synthetic shall use
reasonable efforts to include Intrexon as an additional insured on any such
policies.

 

 40 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

ARTICLE 10

Term; Termination

 

10.1         Term. The term of this Agreement shall commence upon the Effective
Date and shall continue until terminated pursuant to Section 10.2 or 10.3 (the
“Term”).

 

10.2         Termination for Material Breach; Termination Under Section 4.5(b)

 

(a)          Either Party shall have the right to terminate this Agreement upon
written notice to the other Party if the other Party commits any material breach
of this Agreement that such breaching Party fails to cure within sixty (60) days
following written notice from the nonbreaching Party specifying such breach;
provided, however, that if Synthetic commits any breach of the provisions of
Section 4.10 of this Agreement, Intrexon shall have the right to terminate this
Agreement if Synthetic fails after notice from Intrexon to cure such breach
within thirty (30) days following written notice thereof.

 

(b)          Intrexon shall have the right to terminate this Agreement, at its
sole discretion, if any necessary shareholder, member, exchange, and/or board of
director approvals of Synthetic have not been obtained, and the Technology
Access Fee Shares (as defined in the Equity Agreement) have not been issued,
within the time frames set forth in Section 5.1 and the Equity Agreement.

 

(c)          Intrexon shall have the right to terminate this Agreement under the
circumstances set forth in Section 4.5(b) upon written notice to Synthetic, such
termination to become effective sixty (60) days following such written notice
unless Synthetic remedies the circumstances giving rise to such termination
within such sixty (60) day period.

 

(d)           Intrexon shall have the right to terminate this Agreement should
Synthetic execute any purported assignment of this Agreement contrary to the
prohibitions in Section 12.8, such termination occurring upon Intrexon providing
written notice to Synthetic and becoming effective immediately upon such written
notice.

 

10.3         Termination by Synthetic. Synthetic shall have the right to
voluntarily terminate this Agreement in its entirety upon ninety (90) days
written notice to Intrexon at any time, provided that such notice may not be
given during the eighteen (18) month period commencing on the Effective Date.

 

10.4         Effect of Termination. In the event of termination of this
Agreement pursuant to Section 10.2 or Section 10.3, the following shall apply:

 

(a)          Retained Products. Synthetic shall be permitted to continue the
clinical development and Commercialization in the Field of any Collaboration
Product that, at the time of termination, satisfies at least one of the
following criteria (a “Retained Product”):

 

(i)          the particular Collaboration Product is being sold by Synthetic
triggering profit sharing payments therefor under Section 5.4(a) of this
Agreement,

 

 41 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(ii)         the particular Collaboration Product has received regulatory
approval,

 

(iii)        the particular Collaboration Product is a subject of an application
for regulatory approval in the Field that is pending before the applicable
regulatory authority,

 

(iv)        the particular Collaboration Product has achieved Phase II Trial
Initiation (in the case of a termination by Intrexon due to a Synthetic uncured
breach pursuant to Section 10.2(a) or a termination by Synthetic pursuant to
Section 10.3).

 

Such right to continue development and Commercialization of Retained Products
shall be subject to Synthetic’s full compliance with the payment provisions in
Article 5, a continuing obligation for Synthetic to use, in accord with Sections
4.5(a) and 4.5(c) Diligent Efforts to develop and Commercialize each such
Retained Product, and all other provisions of this Agreement that survive
termination.

 

(b)          Termination of Licenses. Except as necessary for Synthetic to
continue to obtain regulatory approval for, clinically develop, use, manufacture
and Commercialize the Retained Products in the Field as permitted by Section
10.4(a), all rights and licenses granted by Intrexon to Synthetic under this
Agreement shall terminate and shall revert to Intrexon without further action by
either Intrexon or Synthetic. Synthetic’s license herein with respect to
Retained Products shall be exclusive or non-exclusive, as the case may be, on
the same terms as set forth in Section 3.1, and shall last only for so long as
Synthetic remains in compliance with the terms and conditions of this Agreement
with respect to Retained Products. For clarity, Synthetic’s rights following
termination of this Agreement shall not include the right for Synthetic to
access or utilize the Intrexon Channel Technology for the continued design and
development of Retained Products, but shall be limited to license rights to use
the Intrexon Materials (insofar as such are incorporated into Retained Products
and production processes therefor) in the Field and to operate under the
Intrexon IP in the Field with respect to the Retained Products.

 

(c)          Reverted Products. All Collaboration Products other than the
Retained Products, including for clarity Program product candidates in the Field
that have not advanced to or beyond Phase II Trial Initiation as set forth in
Section 10.4(a) above, shall be referred to herein as the “Reverted Products.”
Synthetic shall immediately cease, and shall cause its Affiliates and, if
applicable, (sub)licensees to immediately cease, all development and
Commercialization of the Reverted Products, and Synthetic shall not use or
practice, nor shall it cause or permit any of its Affiliates or, if applicable,
(sub)licensees to use or practice, directly or indirectly, any Intrexon IP with
respect to the Reverted Products. Synthetic shall immediately discontinue making
any representation regarding its status as a licensee or channel collaborator of
Intrexon with respect to the Reverted Products.

 

(d)          Intrexon Materials. Synthetic shall promptly return, or at
Intrexon’s request, destroy, any Intrexon Materials in Synthetic’s possession or
control at the time of termination other than any Intrexon Materials necessary
for the continued development, regulatory approval, use, manufacture and
Commercialization of the Retained Products in the Field.

 

 42 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(e)          Licenses to Intrexon. Synthetic is automatically deemed to grant to
Intrexon, subject to the terms and conditions of this Agreement, a worldwide,
fully paid, royalty-free, exclusive (even as to Synthetic and its Affiliates),
irrevocable, license (with full rights to sublicense) under the Synthetic
Termination IP, to make, have made, import, use, offer for sale and sell
Reverted Products and to use the Intrexon Channel Technology, the Intrexon
Materials, and/or the Intrexon IP in the Field, subject to any exclusive rights
held by Synthetic in Reverted Products pursuant to Section 10.4(c). The Parties
shall also take such actions and execute such other instruments and documents as
may be reasonably necessary to document such license to Intrexon. Upon
termination of this Agreement, all other licenses granted by Synthetic to
Intrexon under this Agreement shall terminate and shall revert to Synthetic
without further action by either Synthetic or Intrexon.

 

(f)          Regulatory Filings. Synthetic shall promptly assign to Intrexon,
and will provide full copies of, all regulatory approvals and regulatory filings
that relate specifically and solely to Reverted Products. Synthetic shall also
take such actions and execute such other instruments, assignments and documents
as may be necessary to effect the transfer of rights thereunder to Intrexon. To
the extent that there exist any regulatory approvals and regulatory filings that
relate both to Reverted Products and other products, Synthetic shall provide
copies of the portions of such regulatory filings that relate to Reverted
Products and shall reasonably cooperate to assist Intrexon in obtaining the
benefits of such regulatory approvals with respect to the Reverted Products.

 

(g)          Data Disclosure. Synthetic shall provide to Intrexon copies of the
relevant portions of all material reports and data, including clinical and
non-clinical data and reports, obtained or generated by or on behalf of
Synthetic or its Affiliates to the extent that they relate to Reverted Products,
within sixty (60) days of such termination unless otherwise agreed, and Intrexon
shall have the right to use any such Information in developing and
commercializing Reverted Products and to license any Third Parties to do so.

 

(h)          Third Party Licenses. At Intrexon’s request, Synthetic shall
promptly provide to Intrexon copies of all Third Party agreements under which
Synthetic or its Affiliates obtained a license under Patents claiming inventions
or know-how specific to or used or incorporated into the development,
manufacture and/or commercialization of the Reverted Products. At Intrexon’s
request such that Intrexon may Commercialize the Reverted Products, Synthetic
shall promptly work with Intrexon to either (A) assign to Intrexon the Third
Party agreement(s), or (B) grant a sublicense (with an appropriate scope) to
Intrexon under the Third Party agreement(s). Thereafter Intrexon shall be fully
responsible for all obligations due for its actions under the sublicensed or
assigned Third Party agreements. Notwithstanding the above, if Intrexon does not
wish to assume any financial or other obligations associated with a particular
Third Party agreement identified to Intrexon under this Section 10.4(h), then
Intrexon shall so notify Synthetic and Synthetic shall not make such assignment
or grant such sublicense (or cause it to be made or granted).

 

(i)          Remaining Materials. At the request of Intrexon, Synthetic shall
transfer to Intrexon all quantities of Reverted Product (including production or
banked cells lines, final products or work-in-process) in the possession of
Synthetic or its Affiliates. Synthetic shall transfer to Intrexon all such
quantities of Reverted Products without charge, except that Intrexon shall pay
the reasonable costs of shipping.

 

 43 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

(j)          Third Party Vendors. At Intrexon’s request, Synthetic shall
promptly provide to Intrexon copies of all agreements between Synthetic or its
Affiliates and Third Party suppliers, vendors, or distributors that relate to
the supply, sale, or distribution of Reverted Products in the Territory. At
Intrexon’s request, Synthetic shall promptly: (A) with respect to such Third
Party agreements relating solely to the applicable Reverted Products and
permitting assignment, immediately assign (or cause to be assigned), such
agreements to Intrexon, and (B) with respect to all other such Third Party
agreements, Synthetic shall reasonably cooperate to assist Intrexon in obtaining
the benefits of such agreements. Synthetic shall be liable for any costs
associated with assigning a Third Party agreement to Intrexon or otherwise
obtaining the benefits of such agreement for Intrexon, to the extent such costs
are directly related to Synthetic’s breach. For the avoidance of doubt, Intrexon
shall have no obligation to assume any of Synthetic’s obligations under any
Third Party agreement.

 

(k)          Commercialization. Intrexon shall have the right to develop and
commercialize the Reverted Products itself or with one or more Third Parties,
and shall have the right, without obligation to Synthetic, to take any such
actions in connection with such activities as Intrexon (or its designee), at its
discretion, deems appropriate.

 

(l)          Confidential Information. Each Party shall promptly return, or at
the other Party’s request destroy, any Confidential Information of the other
Party in such Party’s possession or control at the time of termination;
provided, however, that each Party shall be permitted to retain (i) a single
copy of each item of Confidential Information of the other Party in its
confidential legal files for the sole purpose of monitoring and enforcing its
compliance with Article 7, (ii) Confidential Information of the other Party that
is maintained as archive copies on the recipient Party’s disaster recovery
and/or information technology backup systems, or (iii) Confidential Information
of the other Party necessary to exercise such Party’s rights in Retained
Products (in the case of Synthetic) or Reverted Products (in the case of
Intrexon). The recipient of Confidential Information shall continue to be bound
by the terms and conditions of this Agreement with respect to any such
Confidential Information retained in accordance with this Section 10.4(l).

 

10.5         Surviving Obligations. Termination or expiration of this Agreement
shall not affect any rights of either Party arising out of any event or
occurrence prior to termination, including, without limitation, any obligation
of Synthetic to pay any amount which became due and payable under the terms and
conditions of this Agreement prior to expiration or such termination. The
following portions of this Agreement shall survive termination or expiration of
this Agreement: Sections 3.1 (as applicable with respect to 10.4(b)), 5.5, 5.7,
6.1, 6.2 (with subsection (c) surviving only to the extent relating to Intrexon
Patents that are relevant to Retained Products that, to Intrexon’s knowledge,
are being developed or commercialized at such time, if any), 7.1, 7.2, 7.4, 7.5,
10.4, and 10.5; Articles 9, 11, and 12; and any relevant definitions in Article
1. Further, Article 7 and Sections 4.5(a), 4.5(c), 4.8, 4.9, 5.2 through 5.9,
and 9.5 will survive termination of this Agreement to the extent there are
applicable Retained Products.

 

 44 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

ARTICLE 11

Dispute Resolution

 

11.1         Disputes. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to litigation.
In the event of any disputes, controversies or differences which may arise
between the Parties out of or in relation to or in connection with this
Agreement (other than disputes arising from a Committee), including, without
limitation, any alleged failure to perform, or breach, of this Agreement, or any
issue relating to the interpretation or application of this Agreement, then upon
the request of either Party by written notice, the Parties agree to meet and
discuss in good faith a possible resolution thereof, which good faith efforts
shall include at least one in-person meeting between the Executive Officers of
each Party. If the matter is not resolved within thirty (30) days following the
written request for discussions, either Party may then invoke the provisions of
Section 11.2. For the avoidance of doubt, any disputes, controversies or
differences arising from a Committee pursuant to Article 2 shall be resolved
solely in accordance with Section 2.4.

 

11.2         Arbitration. Any dispute, controversy, difference or claim which
may arise between the Parties and not from a Committee, out of or in relation to
or in connection with this Agreement (including, without limitation, arising out
of or relating to the validity, construction, interpretation, enforceability,
breach, performance, application or termination of this Agreement) that is not
resolved pursuant to Section 11.1 shall, subject to Section 11.10, be settled by
binding “baseball arbitration” as follows. Either Party, following the end of
the thirty (30) day period referenced in Section 11.1, may refer such issue to
arbitration by submitting a written notice of such request to the other Party,
with the arbitration to be held in the state where the other Party’s principal
office is located (or some other place as may be mutually agreed by the
Parties). Promptly following receipt of such notice, the Parties shall meet and
discuss in good faith and seek to agree on an arbitrator to resolve the issue,
which arbitrator shall be neutral and independent of both Parties and all of
their respective Affiliates, shall have significant experience and expertise in
licensing and partnering agreements in the pharmaceutical and biotechnology
industries, and shall have some experience in mediating or arbitrating issues
relating to such agreements. If the Parties cannot agree on a single arbitrator
within fifteen (15) days of request by a Party for arbitration, then each Party
shall select an arbitrator meeting the foregoing criteria and the two (2)
arbitrators so selected shall select within ten (10) days of their appointment a
third arbitrator meeting the foregoing criteria. Within fifteen (15) days after
an arbitrator(s) is selected (in the case of the three-person panel, when the
third arbitrator is selected), each Party will deliver to both the arbitrator(s)
and the other Party a detailed written proposal setting forth its proposed terms
for the resolution for the matter at issue (the “Proposed Terms” of the Party)
and a memorandum (the “Support Memorandum”) in support thereof. The Parties will
also provide the arbitrator(s) a copy of this Agreement, as it may be amended at
such time. Within fifteen (15) days after receipt of the other Party’s Proposed
Terms and Support Memorandum, each Party may submit to the arbitrator(s) (with a
copy to the other Party) a response to the other Party’s Support Memorandum.
Neither Party may have any other communications (either written or oral) with
the arbitrator(s) other than for the sole purpose of engaging the arbitrator or
as expressly permitted in this Section 11.2; provided that, the arbitrator(s)
may convene a hearing if the arbitrator(s) so chooses to ask questions of the
Parties and hear oral argument and discussion regarding each Party’s Proposed
Terms. Within sixty (60) days after the arbitrator’s appointment, the
arbitrator(s) will select one of the two Proposed Terms (without modification)
provided by the Parties that he or she believes is most consistent with the
intention underlying and agreed principles set forth in this Agreement. The
decision of the arbitrator(s) shall be final, binding, and unappealable. For
clarity, the arbitrator(s) must select as the only method to resolve the matter
at issue one of the two sets of Proposed Terms, and may not combine elements of
both Proposed Terms or award any other relief or take any other action.

 

 45 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

11.3         Governing Law. This Agreement shall be governed by and construed
under the substantive laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

 

11.4         Award. Any award to be paid by one Party to the other Party as
determined by the arbitrator(s) as set forth above under Section 11.2 shall be
promptly paid in United States dollars free of any tax, deduction or offset; and
any costs, fees or taxes incident to enforcing the award shall, to the maximum
extent permitted by law, be charged against the losing Party. Each Party agrees
to abide by the award rendered in any arbitration conducted pursuant to this
Article 11, and agrees that, subject to the United States Federal Arbitration
Act, 9 U.S.C. §§ 1-16, judgment may be entered upon the final award in any
United States District Court located in New York and that other courts may award
full faith and credit to such judgment in order to enforce such award. The award
shall include interest from the date of any damages incurred for breach of the
Agreement, and from the date of the award until paid in full, at a rate fixed by
the arbitrator(s). With respect to money damages, nothing contained herein shall
be construed to permit the arbitrator(s) or any court or any other forum to
award consequential, incidental, special, punitive or exemplary damages. By
entering into this agreement to arbitrate, the Parties expressly waive any claim
for consequential, incidental, special, punitive or exemplary damages. The only
damages recoverable under this Agreement are direct compensatory damages.

 

11.5         Costs. Each Party shall bear its own legal fees. The arbitrator(s)
shall assess his or her costs, fees and expenses against the Party losing the
arbitration.

 

11.6         Injunctive Relief. Nothing in this Article 11 will preclude either
Party from seeking equitable relief or interim or provisional relief from a
court of competent jurisdiction, including a temporary restraining order,
preliminary injunction or other interim equitable relief, concerning a dispute
either prior to or during any arbitration if necessary to protect the interests
of such Party or to preserve the status quo pending the arbitration proceeding.
Specifically, the Parties agree that a material breach by either Party of its
obligations in Section 3.5 or Article 7 of this Agreement may cause irreparable
harm to the other Party, for which damages may not be an adequate remedy.
Therefore, in addition to its rights and remedies otherwise available at law,
including, without limitation, the recovery of damages for breach of this
Agreement, upon an adequate showing of material breach of such Section 3.5 or
Article 7, and without further proof of irreparable harm other than this
acknowledgement, such non-breaching Party shall be entitled to seek (a)
immediate equitable relief, specifically including, but not limited to, both
interim and permanent restraining orders and injunctions, without bond, and (b)
such other and further equitable relief as the court may deem proper under the
circumstances. For the avoidance of doubt, nothing in this Section 11.6 shall
otherwise limit a breaching Party’s opportunity to cure a material breach as
permitted in accordance with Section 10.2.

 

 46 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

11.7         Confidentiality. The arbitration proceeding shall be confidential
and the arbitrator(s) shall issue appropriate protective orders to safeguard
each Party’s Confidential Information. Except as required by law, no Party shall
make (or instruct the arbitrator(s) to make) any public announcement with
respect to the proceedings or decision of the arbitrator(s) without prior
written consent of the other Party. The existence of any dispute submitted to
arbitration, and the award, shall be kept in confidence by the Parties and the
arbitrator(s), except as required in connection with the enforcement of such
award or as otherwise required by applicable law.

 

11.8         Survivability. Any duty to arbitrate under this Agreement shall
remain in effect and be enforceable after termination of this Agreement for any
reason.

 

11.9         Jurisdiction. For the purposes of this Article 11, the Parties
acknowledge their diversity and agree to accept the jurisdiction of any United
States District Court located in New York for the purposes of enforcing or
appealing any awards entered pursuant to this Article 11 and for enforcing the
agreements reflected in this Article 11 and agree not to commence any action,
suit or proceeding related thereto except in such courts.

 

11.10         Patent Disputes. Notwithstanding any other provisions of this
Article 11, and subject to the provisions of Section 6.2, any dispute,
controversy or claim relating to the scope, validity, enforceability or
infringement of any Intrexon Patents shall be submitted to a court of competent
jurisdiction in the country in which such Patent was filed or granted.

 

ARTICLE 12

General Provisions

 

12.1         Use of Name. No right, express or implied, is granted by this
Agreement to either Party to use in any manner the name of the other or any
other trade name or trademark of the other in connection with the performance of
this Agreement, except that either Party may use the name of the other Party as
required by regulations and in press releases accompanying quarterly and annual
earnings reports approved by the issuer’s Board of Directors.

 

12.2         LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS PARAGRAPH IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER ARTICLE 9, OR DAMAGES AVAILABLE FOR
BREACHES OF THE OBLIGATIONS SET FORTH IN ARTICLE 7.

 

 47 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

12.3         Independent Parties. The Parties are not employees or legal
representatives of the other Party for any purpose. Neither Party shall have the
authority to enter into any contracts in the name of or on behalf of the other
Party. This Agreement shall not constitute, create, or in any way be interpreted
as a joint venture, partnership, or business organization of any kind.

 

12.4         Notice. All notices, including notices of address change, required
or permitted to be given under this Agreement shall be in writing and deemed to
have been given when delivered if personally delivered or sent by facsimile
(provided that the party providing such notice promptly confirms receipt of such
transmission with the other party by telephone), on the business day after
dispatch if sent by a nationally-recognized overnight courier and on the third
business day following the date of mailing if sent by certified mail, postage
prepaid, return receipt requested. All such communications shall be sent to the
address or facsimile number set forth below (or any updated addresses or
facsimile number communicated to the other Party in writing):

 

If to Intrexon:

Intrexon Corporation

20374 Seneca Meadows Parkway

Germantown, MD 20876

Attention: Senior Vice President, Health Sector

Fax: (301) 556-9901

    with a copy to:

Intrexon Corporation

20374 Seneca Meadows Parkway

Germantown, MD 20876

Attention: Legal Department

Fax: (301) 556-9902

   

If to Synthetic:

Synthetic Biologics, Inc.

617 Detroit Street, Suite 100

Ann Arbor, MI 48104

Attention: Chief Executive Officer

Fax: (734) 332-7878

    with a copy to:

Gracin & Marlow, LLP

405 Lexington Avenue

New York, NY 10174

Attn: Leslie Marlow, Esq.

Fax: (212) 208-4657

 

12.5         Severability. In the event any provision of this Agreement is held
to be invalid or unenforceable, the valid or enforceable portion thereof and the
remaining provisions of this Agreement will remain in full force and effect.

 

 48 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

12.6         Waiver. Any waiver (express or implied) by either Party of any
breach of this Agreement shall not constitute a waiver of any other or
subsequent breach. All waivers must be in writing signed by an authorized
representative of the Party against whom such waiver is being enforced.

 

12.7         Entire Agreement; Amendment. This Agreement, including any exhibits
attached hereto, constitute the entire, final, complete and exclusive agreement
between the Parties and supersede all previous agreements or representations,
written or oral, with respect to the subject matter of this Agreement (including
any prior confidentiality agreement between the Parties). All information of
Intrexon or Synthetic to be kept confidential by the other Party under any prior
confidentiality agreement, as of the Effective Date, shall be maintained as
Confidential Information by such other Party under the obligations set forth in
Article 7 of this Agreement. This Agreement may not be modified or amended
except in a writing signed by a duly authorized representative of each Party.

 

12.8         Non-assignability; Binding on Successors. Any attempted assignment
of the rights or delegation of the obligations under this Agreement shall be
void without the prior written consent of the non-assigning or non-delegating
Party; provided, however, that either Party may assign its rights or delegate
its obligations under this Agreement without such consent (a) to an Affiliate of
such Party or (b) to its successor in interest in connection with any merger,
acquisition, consolidation, corporate reorganization, or similar transaction, or
sale of all or substantially all of its assets to which this Agreement relates,
provided that such assignee agrees in writing to assume and be bound by the
assignor’s obligations under this Agreement. This Agreement shall be binding
upon, and inure to the benefit of, the successors, executors, heirs,
representatives, administrators and permitted assigns of the Parties.
Notwithstanding the foregoing, in the event that either Party assigns this
Agreement to its successor in interest by way of merger, acquisition,
consolidation, corporate reorganization, or similar transaction, or sale of all
or substantially all of its assets to which this Agreement relates (whether this
Agreement is actually assigned or is assumed by such successor in interest or
its affiliate by operation of law (e.g., in the context of a reverse triangular
merger)), the intellectual property rights of such successor in interest or any
of its Affiliates other than those licensed in this Agreement shall be
automatically excluded from the rights licensed to the other Party under this
Agreement.

 

12.9         Force Majeure. Neither Party shall be liable to the other for its
failure to perform any of its obligations under this Agreement, except for
payment obligations, during any period in which such performance is delayed
because rendered impracticable or impossible due to circumstances beyond its
reasonable control, including without limitation earthquakes, governmental
regulation, fire, flood, labor difficulties, civil disorder, acts of terrorism
and acts of God, provided that the Party experiencing the delay promptly
notifies the other Party of the delay and uses commercially reasonable efforts
to overcome any such cause of delay.

 

12.10       No Other Licenses. Neither Party grants to the other Party any
rights or licenses in or to any intellectual property, whether by implication,
estoppel, or otherwise, except to the extent expressly provided for under this
Agreement.

 

 49 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

12.11      Non-Solicitation. During the Term and for a period of one (1) year
following the end of the Term, neither Synthetic nor Intrexon may directly or
indirectly solicit in order to offer to employ, engage in any discussion
regarding employment with, or hire any employee of the other Party or an
individual who was employed by the other party within one (1) year prior to such
solicitation, discussion, or hire, without the prior approval of such other
Party. General employment solicitations or advertisements shall not be
considered direct or indirect solicitations, and are not prohibited under this
Agreement.

 

12.12      Legal Compliance. The Parties shall review in good faith and
cooperate in taking such actions to ensure compliance of this Agreement with all
applicable laws.

 

12.13      Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile, PDF, or other means of electronic
communication), each of which taken together will constitute one and the same
instrument, and any of the Parties hereto may execute this Agreement by signing
any such counterpart.

 

[Remainder of page intentionally left blank.]

 

 50 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

In Witness Whereof, the Parties hereto have duly executed this Exclusive Channel
Collaboration Agreement.

 

Intrexon Corporation Synthetic Biologics, Inc.     By:/s/ Donald P. Lehr
By:/s/Jeffrey Riley     Name: Donald P. Lehr Name: Jeffrey Riley    
Title:  Chief Legal Officer  Title: Chief Executive Officer, President, and  
          Director

 

SIGNATURE PAGE FOR EXCLUSIVE CHANNEL COLLABORATION AGREEMENT

 



 51 

 